      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page11ofof83
                                                                       83
                                                                               1




 1                     IN THE UNITED STATES DISTRICT COURT
 2                     FOR THE WESTERN DISTRICT OF OKLAHOMA
 3
     UNITED STATES OF AMERICA,                 )
 4                                             )
                                               )
 5                   Plaintiff,                )
                                               )
 6   vs.                                       )     CASE NO. CR-18-227-SLP
                                               )
 7                                             )
                                               )
 8   JOSEPH MALDONADO-PASSAGE,                 )
                                               )
 9                                             )
                                               )
10                   Defendant.                )
11
12                                    * * * * * *
13                     TRANSCRIPT OF SENTENCING PROCEEDINGS
14                      BEFORE THE HONORABLE SCOTT L. PALK
15                         UNITED STATES DISTRICT JUDGE
16                                 JANUARY 22, 2020
17                                   * * * * * * *
18
19
20
21
22
23
24
25   Proceedings   recorded by mechanical stenography;          transcript
     produced by   computer-aided transcription.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page22ofof83
                                                                       83
                                                                               2




 1                                    APPEARANCES
 2        Ms. Amanda Maxfield-Green and Mr. Charles Brown, Assistant
     United States Attorneys, U.S. Attorney's Office, 210 West Park
 3   Avenue, Suite 400, Oklahoma City, Oklahoma 73102, appearing for
     the United States of America.
 4
          Mr. William Earley and Mr. Kyle Wackenheim, Assistant United
 5   States Public Defenders, 215 Dean A. McGee, Suite 124, Oklahoma
     City, Oklahoma 73102, appearing for the defendant.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page33ofof83
                                                                       83
                                                                               3




 1         (Proceedings held on January 22, 2020.)
 2               THE COURT:     This is the case of United States vs.
 3   Joseph Maldonado-Passage, Case No. CR-18-227.            Comes on for
 4   sentencing pursuant to guilty verdicts returned by a jury on
 5   April 2nd, 2019.
 6         Parties could please make their appearances for the record.
 7               MS. MAXFIELD-GREEN:       Amanda Green and Charles Brown for
 8   the United States.      We're accompanied by paralegal Jane
 9   Eagleston, FBI Special Agent Andy Farabow, and U.S. Fish &
10   Wildlife Special Agent Matt Bryant.
11               THE COURT:     Good morning.
12               MR. EARLEY:     William Earley and Kyle Wackenheim for
13   Mr. Maldonado-Passage, and he's present, Your Honor.
14               THE COURT:     Morning.
15         Let me first ask, has the government complied with any
16   notifications as required by the relevant victim notification
17   statutes?
18               MS. MAXFIELD-GREEN:       We have, Your Honor.
19               THE COURT:     And, Counsel, is it your intent at some
20   point this morning to present any victim impact statement?
21               MS. MAXFIELD-GREEN:       Yes, Your Honor.       Ms. Baskin is
22   present in the courtroom and she wishes to speak.
23               THE COURT:     Don't let me overlook that, Counsel,
24   whenever the -- I'm not exactly sure when the -- a logical time
25   is to do that, but please don't let me overlook that.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page44ofof83
                                                                       83
                                                                               4




 1         I have reviewed the final presentence investigation report.
 2   That was Document 121 filed October 1st, 2019.            That is in
 3   addition to a final revised presentence investigation report,
 4   Document 126, filed November 8th, 2019.           Also reviewed a
 5   sentencing memorandum filed by the defendant which includes, I
 6   believe, ten attached letters of support.           That's Document 124
 7   filed October 22nd, 2019.        And a supplemental sentencing
 8   memorandum filed by the defendant filed December 3rd of 2019
 9   after the filing of the revised PSR.          And I have also reviewed
10   the government's response to the defendant's sentencing memoranda
11   filed December 16th of 2019.
12         Let me first ask defense counsel, have you and your client
13   had an opportunity to review and discuss the presentence reports,
14   including any addenda or revisions that may have been made since
15   the initial disclosure?
16               MR. EARLEY:     We have.
17               THE COURT:     And counsel for the government, have you
18   had the opportunity to review those materials as well?
19               MS. MAXFIELD-GREEN:       We have, Your Honor.
20               THE COURT:     There are a number of objections to the
21   presentence report.      Let me first inquire of the government, are
22   each of those objections still at issue?
23               MS. MAXFIELD-GREEN:       Yes, Your Honor, from the
24   government's side.
25               THE COURT:     And while I will certainly recognize both




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page55ofof83
                                                                       83
                                                                               5




 1   parties for argument as to the objections, does the government
 2   intend to call any witnesses or make any proffers either in
 3   support of or in opposition to the defendant's objections?
 4                MS. MAXFIELD-GREEN:      We do not, Your Honor.       The
 5   government's position has been fully briefed, both in the PSR
 6   objections and the sentencing -- the response to the sentencing
 7   memorandum.
 8                THE COURT:    Thank you, Counsel.
 9           Same questions as to the defendant, Mr. Earley, are each of
10   your objections still at issue?
11                MR. EARLEY:    Yes, Your Honor.
12                THE COURT:    And does the defendant intend to call any
13   witnesses or make any proffers either in support of or in
14   opposition to the government's objections?
15                MR. EARLEY:    Your Honor, I think with -- as far as the
16   government's objections, no, Your Honor.           I think that's been
17   well briefed and that's all set out in the documents that have
18   been filed.
19           With respect to one of the objections that we raised, I do
20   intend to try to introduce, anyway, some exhibits in support of
21   that.
22                THE COURT:    Very well.
23           In that case, let's do this:       Mr. Earley, I will recognize
24   you for any evidentiary matters that you want to make -- or
25   introduce in support of your objections.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page66ofof83
                                                                       83
                                                                               6




 1               MR. EARLEY:     Your Honor, my -- I mean, there are a --
 2   there's a laundry list of objections that were made.              And I
 3   would --
 4               THE COURT:     And let me -- sorry to interrupt, but let
 5   me -- I will certainly give you the opportunity -- both sides the
 6   opportunity to argue and advocate for the objections for or
 7   against at the appropriate time, but in terms of -- and I have
 8   some preliminary remarks about that as well, but if you want to
 9   proceed in terms of any evidence or proffers.
10               MR. EARLEY:     Okay.   Well, I think with respect to the
11   objection that I would like to introduce some exhibits on, that
12   would take us to, I believe, the objections to Paragraph 78, 84,
13   90 through 93 and 96.       That's concerning the issue of whether or
14   not Counts 1 and 2 should be grouped under the sentencing
15   guidelines.    And I have -- and I don't know if the government's
16   objecting or not, but in support of those objections I have what
17   I have marked as Defendant's Exhibits 1 through 5.
18         What they are are text messages, essentially, between
19   Mr. Garretson and Agent Bryant over a period of time commencing
20   in January of 2018 through, I believe the last one is in May
21   of 2018.    So I have these in support of my argument about whether
22   or not this is a single composite harm under the sentencing
23   guidelines grouping rules or whether these are separate harms.
24         And I guess before I start talking about the exhibits, I
25   should move to introduce them and see if the government has any




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page77ofof83
                                                                       83
                                                                               7




 1   objection.
 2                MS. MAXFIELD-GREEN:      The government has no objections.
 3                THE COURT:    Okay.   Defendant's Exhibits 1 through 5
 4   will be admitted.
 5                MR. EARLEY:    May I approach?
 6                THE COURT:    You may.
 7                MR. EARLEY:    And, Your Honor, I doubt there are too
 8   many people back there who are in the know about what this is all
 9   about, so if I could just say some preliminary remarks.
10         The sentencing guidelines are an important component of the
11   sentencing matter before the Court today.           And there are a number
12   of calculations that are involved in the sentencing guidelines.
13   It's very clear from the Supreme Court and the Tenth Circuit
14   Court of Appeals that a properly computed sentencing guideline
15   range is sort of the starting point for the Court's sentencing
16   analysis.    So the computation of the sentencing guidelines is
17   very important.
18         What's happened in this case is that when the sentencing
19   guidelines were computed Counts 1 and 2 were considered as
20   separate groups.      And -- and the way that works under the
21   guidelines is that if there are separate groups of criminal
22   activity and they're within a certain number of levels of each
23   other, then additional offense levels are added to the total
24   offense level calculation under the sentencing guidelines.
25         So what happened in this particular case, when the probation




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page88ofof83
                                                                       83
                                                                               8




 1   office decided that Counts 1 and 2 did not constitute a single
 2   group of offenses, but instead two separate groups, when you
 3   calculate the sentencing guidelines, what happens is that you get
 4   two additional offense levels added to the total offense level
 5   calculation.
 6         It all sounds pretty technical, and it is.             But, you know,
 7   we objected to the non-grouping of Counts 1 and 2.             Application
 8   Note 4 to the grouping rules under Section 3D1.2 of the
 9   guidelines uses a separate harms analysis.            And what that means
10   is the Court needs to determine whether each group constitutes a
11   separate harm.     Factually in this case, it simply doesn't.
12         Ms. Baskin -- and, you know, contrary to other things where
13   you may be solely looking at what's in the mind of the defendant,
14   when you're looking at the grouping rules and whether or not
15   there are separate harms involved, you're actually looking at
16   what took place in the criminal activity, or alleged criminal
17   activity.
18         So here Ms. Baskin was advised by the government of the
19   alleged murder-for-hire scheme involving Mr. Glover, and that
20   certainly -- we have heard all about that during the trial.               But
21   then the issue came along about inserting the government's own
22   agent into this, that's the Mark murder-for-hire scheme, if you
23   will, which is Count 2 of the indictment.           So what you start to
24   see when you look at this in terms of harm, whether it's separate
25   harms or a composite harm, you have to look at exactly what




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page99ofof83
                                                                       83
                                                                               9




 1   happened in the particular case.         And this is a classic, I think,
 2   example of a single composite harm.          The case for a single
 3   composite harm is strengthened, I think, under these factual
 4   circumstances simply because the second scheme, or Count 2, was a
 5   sting operation.      And under a separate harms analysis, there has
 6   to be a harm involved not only in Count 1 to a victim, but also a
 7   separate harm to a victim in Count 2.
 8         Well, in reality Ms. Baskin was not placed in any harm based
 9   upon the allegations of Count 2.         That was an undercover
10   operation; a sting operation, if you will.            So Count 2
11   realistically, factually, and any other way you want to look at
12   it, posed absolutely no risk of harm to anyone.
13         Moreover, I think the communications between James Garretson
14   and Agent Bryant during, not only December of 2017, but January,
15   February, March, April and May of 2018 reflect
16   Mr. Maldonado-Passage's complete lack of interest in pursuing any
17   further activity with Mark, the undercover agent.             And, for
18   example -- and these are just a few examples of text messages
19   that were provided during discovery -- in Defendant's Sentencing
20   Exhibit No. 1, there was the question that came up, I think,
21   after a conversation between Mr. Garretson and
22   Mr. Maldonado-Passage about him selling the zoo.             And what you
23   see in Defendant's Exhibit 1 is Agent Garrison saying, "Well, how
24   can Joe sell the zoo if it belongs to Jeff?"            And Mr. Garretson
25   responds, "He's begging Jeff to sign off on whatever he does.




                                Emily Eakle, RMR, CRR
                               United States Court Reporter
                            U.S. Courthouse, 200 N.W. 4th St.
                         Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page10
                                                                 10ofof83
                                                                        83
                                                                                10




 1   Jeff will not sell out to PETA."
 2           You know, at the trial the Court heard
 3   Mr. Maldonado-Passage's testimony about how he wanted to
 4   extricate himself from the park, from the business, and
 5   everything else.      You heard the testimony from the individual
 6   from PETA who testified about how Mr. Maldonado-Passage was
 7   providing her and donating to her animals in his attempt to
 8   reduce the inventory at the park.          This is an example separate
 9   and apart from Mr. Maldonado-Passage's testimony that obviously
10   occurred between these two individuals where they're discussing
11   information passed along by Mr. Maldonado-Passage about his
12   willingness to get out of this.
13           And what happened after that?       So you see this first one in
14   Defendant's Exhibit 1.       Defendant's Exhibit 2, we fast forward to
15   February and, you know, the agent is going, "Hey, you get your
16   phone?    I need recordings.      We need to be moving on Joe.          Any
17   news?    Need to make stuff go this weekend."          They're trying to
18   get Mr. Maldonado interested again in meeting up with Mark.                This
19   is February.     He doesn't bite on it.
20           Defendant's Exhibit 3, we're in March.         Near the end of
21   March.    "Hear from Joe confirming meeting?          We need to make this
22   meeting happen during the morning.          Waiting on him to call back.
23   I'll try him again."
24           March 28th, the next day, "Never heard from Joe?            No."
25           April the 10th, Defendant's Exhibit 4, "Hear anything?                Did




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page11
                                                                 11ofof83
                                                                        83
                                                                              11




 1   Jeff make it back?       Jeff was arriving today.       About to check with
 2   Joe.   Slow play and let's make -- let him make decisions, just
 3   let him know Mark will be up if he wants to see him."               Again,
 4   Mr. Maldonado-Passage makes no effort to contact the undercover
 5   agent.
 6          Defendant's Exhibit 5, May 16th, "This is getting silly,"
 7   says Agent Bryant.       "Dang, we need coms," or communications,
 8   "with Joe.     Thanks for all you're doing."
 9          Mr. Garretson, "Well, I'll get it."
10          Later on Agent Bryant expresses his frustration, "Crud,
11   attorneys and FBI have been asking daily about Joe.              Man, I'm
12   really trying.      I'll get it," says Mr. Garretson.          "I know you
13   are.   Just the delay in meeting is frustrating us all."
14          So here we are all the way to the end -- or middle of May
15   and still the government is insisting on trying to get
16   Mr. Maldonado-Passage to bite on this undercover scheme.
17          So my point with these exhibits and my point with the
18   references to Mr. Maldonado trying to get out of the park is that
19   while the jury apparently felt that at some point, perhaps during
20   the meeting with Mark on December the 8th, 2017, apparently they
21   may have felt that that was sufficient for this crime to have
22   been committed.      There was absolutely no followup, and there was
23   absolutely no effort on Mr. Maldonado-Passage's part to get back
24   with either Garretson or the undercover agent to try to
25   perpetuate some scheme to cause harm to Carole Baskin.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page12
                                                                 12ofof83
                                                                        83
                                                                             12




 1         So when you're looking at the separate harms analysis, there
 2   are no separate harms.       This was one continuous event with one
 3   single goal.     And, you know, trust -- when I say these things,
 4   I'm dealing with a conviction and I'm not commenting on whether
 5   or not the evidence was sufficient.
 6                THE COURT:    I understand.
 7                MR. EARLEY:    But I think it's very clear that this was
 8   a single composite harm.        And by group -- by not grouping these
 9   into a single group, it would be an erroneous calculation of the
10   sentencing guidelines and the two levels that are added as a
11   result of the grouping would be error.
12         And as far as evidentiary matters, I certainly have some
13   additional argument on the cross reference to solicitation, but I
14   don't have anything other than argument on that.
15                THE COURT:    Thank you, Counsel.
16         Let me ask counsel for the government, again, the -- and I'm
17   going to permit all the argument as to the application of the
18   various guidelines, but do you have any response in terms of the
19   evidentiary piece in terms of the -- the Defendant's Exhibits 1
20   through 5?
21                MS. MAXFIELD-GREEN:      Yes, Your Honor, just briefly.
22                THE COURT:    Sure.
23                MS. MAXFIELD-GREEN:      And our response crosses over with
24   the legal analysis as well.         I believe Mr. Earley's point, he's
25   trying to argue that there are -- is essentially one harm to the




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page13
                                                                 13ofof83
                                                                        83
                                                                             13




 1   victim created by the two counts of the indictment of which
 2   Mr. Maldonado was convicted.         But what the -- the guidance under
 3   the sentencing guidelines that the Court is supposed to focus on,
 4   whether there is a single course of conduct with a single
 5   criminal objective.       That's the standard the note puts forth for
 6   deciding whether a grouping should occur.            And I'm kind of going
 7   back to where Mr. Earley started, and he seems to -- to argue
 8   that the Court should focus on what the actual harm to Ms. Baskin
 9   was as opposed to what was in Mr. Passage's mind when he was
10   creating the course of conduct.          And I don't think there's
11   textual support for that in the guidelines.
12         There's no requirement that the harm must be actual to the
13   victim.    And, in fact, that would -- imposing a requirement like
14   that would essentially negate all of the crimes that are
15   discovered through sting operations and the use of undercovers in
16   which the investigation has contained the harm to any particular
17   victim, or undercover drug buys, that kind of thing.
18         I think the language of Application Note 4 that focuses on a
19   single course of conduct, that, by definition, would be the
20   defendant's conduct; the single criminal objective, that is the
21   defendant's criminal objective.          And when we're -- when you
22   consider that against the facts in this case, it was Mr. Passage
23   that created two separate courses of conduct to set in play two
24   separate murder-for-hire plans, one that involved Mr. Glover and
25   one that involved the undercover -- the undercover agent.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page14
                                                                 14ofof83
                                                                        83
                                                                                 14




 1           And while the -- Mr. Maldonado's interaction with the
 2   undercover agent did not apparently extend beyond the
 3   conversation in December, it -- he still went down that course of
 4   conduct.    He created a separate -- a plot.          And it wasn't one
 5   continuous event, as Mr. Earley argues.           And I don't think the
 6   exhibits that he put forth do anything to rebut that.
 7           All through the spring of 2018, which is the course of time
 8   that those text messages were taking place that related to the
 9   government's attempt to determine whether Mr. Maldonado-Passage
10   was going to reach out to the undercover officer again, all
11   through that period of time Mr. Glover was still at large, if you
12   will.    He was either in South Carolina or elsewhere.            He was not
13   in Oklahoma.
14           At trial or thereafter there has been no evidence that
15   Mr. Maldonado-Passage called off Mr. Glover or told him to -- you
16   know, that -- to withdraw from the plan that they had set out in
17   November.     Mr. Glover, you know, could have continued on a course
18   of conduct.     As far as Mr. Maldonado-Passage was concerned,
19   Mr. Glover could have completed the plan at any time.               There
20   was -- there was no withdrawal from that plan.             That's one course
21   of conduct that involves Mr. Glover.
22           The other course of conduct that was set into motion in
23   December of 2017 that involved the undercover had no overlap with
24   that.    There was no communication between the undercover agent
25   and Mr. Glover.      And, in fact, during the spring of 2018 the




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page15
                                                                 15ofof83
                                                                        83
                                                                             15




 1   government did not know the extent of Mr. Glover's involvement.
 2   As was thoroughly established at trial, the government believed
 3   in November of 2017 that the Glover plot had fizzled and it was
 4   only in the summer of 2018 that the government became aware that,
 5   in fact, Mr. Glover had been given money and cell phones and
 6   other instructions about going to Florida to complete the
 7   murder-for-hire plot.
 8         So I think this well meets the -- the text of Application
 9   Note 4 and the sentencing guidelines that there were two courses
10   of conduct with two criminal objectives.            They might have had the
11   same victim and the same desire for the ultimate outcome, but
12   there were two courses of conduct at play.
13         Thank you, Your Honor.
14               THE COURT:     Thank you.
15               MR. WACKENHEIM:      Your Honor, may I be briefly excused
16   to attend to another matter?
17               THE COURT:     Of course, Mr. Wackenheim.         And,
18   Mr. Wackenheim, if you get it wrapped up and get completed, just
19   come right back in.       You're fine.
20               MR. WACKENHEIM:      Thank you, Your Honor.
21               THE COURT:     Any further evidence or proffers,
22   Mr. Earley, in terms of the objections?
23               MR. EARLEY:     I'm --
24               THE COURT:     Not argument yet, but just in terms of
25   evidence or proffers.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page16
                                                                 16ofof83
                                                                        83
                                                                             16




 1               MR. EARLEY:     You know -- let me just ask -- I did an
 2   objection, Your Honor, to Paragraph 34 of the presentence report
 3   where I cited some text messages in support of my objection to
 4   that particular paragraph.         It really doesn't have a whole lot to
 5   do with any guideline calculation or anything, but if the
 6   government is challenging that, I could introduce an exhibit to
 7   show those text messages.        I don't know if it's necessary or not.
 8               MS. MAXFIELD-GREEN:       We have no objection.
 9               MR. EARLEY:     Then I don't have any further evidence,
10   per se.
11               THE COURT:     Okay.    Thank you.
12          As I think both parties have noted, and the Court has as
13   well, that there are a significant number of objections to the
14   PSR.   They tend to fall into a few different categories.
15          The government's objections are predominantly focused on the
16   position that the PSR did not include an enhancement for
17   obstruction of justice -- that was the fastest hearing ever,
18   Mr. Wackenheim.
19               MR. WACKENHEIM:      It's been moved, Your Honor.
20               THE COURT:     Did not include an enhancement for
21   obstruction of justice, and I believe those are accompanied by
22   objections to the paragraphs with the associated offense level
23   calculations, all of which the Court will rule on.
24          As to the defendant's objections, the Court recognizes that
25   the defendant exercised his right to trial on these charges and




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page17
                                                                 17ofof83
                                                                        83
                                                                             17




 1   that he continues to dispute his guilt.           And as such, there are
 2   objections to the report -- the reported conduct relating
 3   directly to the 19 charges of conviction, which the Court will
 4   rule on accordingly.
 5         The defendant's also objected to the consideration of a
 6   substantial amount of other conduct reported in the PSR, which a
 7   number of those positions don't have any impact at all on the
 8   guideline calculations.        For some of those objections, I don't
 9   think any ruling is going to be necessary.            However, the Court
10   will rule on those that are either directly addressed by the
11   evidence introduced at trial and/or may have some relevance to
12   the factors considered for sentencing found in Section 3553.
13         It appears to the Court that while all the objections and
14   positions of the parties were carefully considered, those
15   objections having the most impact in driving the determination of
16   the advisory guideline range were any adjustments as a result of;
17   first, the application of an enhancement for obstruction of
18   justice; secondly, whether Counts 1 and 2 are grouped for
19   guideline purposes, as we have just heard about; third, whether
20   the base offense level is determined by Section 2E1.4 or the
21   cross-referenced section of the guideline found in Section 2A1.5;
22   fourth, the application of an enhancement for the risk of
23   infestation or disease transmission that was found in guideline
24   Section 2Q2.1(b)(2)(B); fifth, the valuation of the animals at
25   issue; and then finally, whether the wildlife counts -- and I'll




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page18
                                                                 18ofof83
                                                                        83
                                                                             18




 1   refer to them collectively as the "wildlife counts," the Lacey
 2   Act violations and the Endangered Species Act violations --
 3   whether they were adequately accounted for in the guideline
 4   calculation or whether some variance is appropriate.
 5           Knowing that, I would ask counsel, as we move into argument,
 6   I'll permit you to argue anything you want, but in the interest
 7   of efficiency, knowing that context, I would invite you to focus
 8   your argument on those provisions or those objections that may
 9   have some direct impact on the guideline calculation or the
10   sentencing factors identified in Section 3553.
11           With that being said, the Court will now recognize the
12   government for any argument you have as to the objections.
13                MS. MAXFIELD-GREEN:      Your Honor, the government's
14   position has been fully set forth in the objections to the PSR
15   and the response in sentencing memorandum.            We would stand on
16   that.
17                THE COURT:    Okay.    Thank you, Counsel.
18           Mr. Earley?
19                MR. EARLEY:     Your Honor, as far as the obstruction,
20   there's not a lot to add to what I have already addressed in our
21   sentencing memorandum, and certainly the Court has the testimony
22   that the government 's relying on.          And it is, in fact, going to
23   be based -- your ruling will be based on whatever testimony there
24   was at trial that either supports or doesn't support that
25   adjustment, so I don't have any further argument with respect to




                                 Emily Eakle, RMR, CRR
                                 United States Court Reporter
                              U.S. Courthouse, 200 N.W. 4th St.
                           Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page19
                                                                 19ofof83
                                                                        83
                                                                              19




 1   the obstruction.
 2           Briefly, just in response to Ms. Green's argument about the
 3   grouping.     You know, by grouping these two counts into a single
 4   group for purposes of a guideline calculation, that's not going
 5   to negate any undercover sting operations or convictions based on
 6   that.    What it may negate is some grouping of any particular
 7   crime, but it's not going to negate criminal activity or the
 8   prosecution of criminal activity.          And further, you know, I -- I
 9   think Ms. Green recognizes -- my argument is that there's a
10   single group.     And given the facts of this case, that group is
11   driven by Mr. Glover.
12           So whether Mr. Glover was still out and about in the spring
13   of 2018 or not is -- is just basically support for my argument
14   that there is a single harm here, a single harm that may have
15   carried through until whenever they decided that nothing else was
16   going to happen.      So it's the only harm that was actually out
17   there.
18           There was no harm that was given or that was posed by the
19   Count 2 conduct with the undercover agent, Mark.              I mean, I would
20   just point out that under the sentencing guidelines in Note 4
21   under 3D1.2 it specifically says, "Subsection (b) provides that
22   counts that are part of a single course of conduct with a single
23   criminal objective and represent essentially one composite harm
24   to the same victim are to be grouped together."               I don't think it
25   gets any clearer than that, and I suggest that splitting these




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page20
                                                                 20ofof83
                                                                        83
                                                                             20




 1   two counts and counting them as separate groups is error.
 2               THE COURT:     Mr. Earley, before you move on from the --
 3   your grouping argument, let me ask, you mentioned in your earlier
 4   argument that -- if I understood you correctly, taking the
 5   position that because of the Count 2 being the utilization of an
 6   undercover officer there was never any real actual risk of harm,
 7   and as that may apply -- or at least how that may impact the
 8   grouping analysis.       I don't recall in the briefings, but do you
 9   have any authority that addresses the -- whether or not the risk
10   of harm is real?
11         That may have been a horribly worded question, but --
12               MR. EARLEY:     No, no.    No, I understand.       And I think
13   the short answer is no.        I do know that the -- the case -- let me
14   grab my presentence report.
15         The case cited by the probation office, there was actually a
16   grouping of those two or three, or I can't remember how many
17   counts there were.       The Court actually did group those as --
18               THE COURT:     I think there were five.
19               MR. EARLEY:       -- a grouping decision under the
20   sentencing guidelines.       The purpose of the appeal in that case
21   was to determine whether the Court's departure or variance
22   upward, based upon the fact that the Court didn't feel that the
23   total harm had been taken care of by the grouping, that was the
24   issue on appeal.      So, I mean, actually, the authority provided by
25   the presentence report writer is actually supportive of our




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page21
                                                                 21ofof83
                                                                        83
                                                                                21




 1   position with respect to the grouping.           Well -- and, no, I don't
 2   have any authority, but I think it's very clear that what we're
 3   looking at is a harm analysis under the grouping rules.                 And, you
 4   know, I'm not saying that an undercover sting operation can be
 5   negated because there's no harm, what I'm just simply saying is
 6   it just doesn't fall into the grouping rules, so that's it.
 7               THE COURT:     Well, I guess what I'm getting at is if you
 8   hypothetically had -- and I don't want to go down the road of a
 9   bunch of hypotheticals -- but multiple instances of an individual
10   engaged in conduct which for all intents and purposes are
11   separate plots to commit murder for hire separated temporally by
12   time and space, but they were all with a different undercover
13   officer, each of those occasions there would never be any real
14   risk of harm.     And if I follow your logic, those could never be
15   grouped no matter how separate they were.
16               MR. EARLEY:     Well, you might get into some issue about
17   timing that might have some impact on it, but, you know, as far
18   as the Sentencing Commission is concerned, if it is the same
19   victim then it is in the single composite harm category and
20   that's just where you end up.         I mean, you know, again, we're
21   just talking about a guideline calculation, not about whether or
22   not there's a legal basis for a charge.
23               THE COURT:     I understand.      Thank you.
24               MR. EARLEY:     With respect to the cross reference, I do
25   want to make this very clear for the record, that I believe, and




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page22
                                                                 22ofof83
                                                                        83
                                                                             22




 1   I have set this out in some detail in my objections to the
 2   presentence report, that there are serious Fifth and Sixth
 3   Amendment issues implicated by cross referencing in this case.               I
 4   mean, initially for purposes of the Fifth Amendment, just due
 5   process and notice.       You know, what the presentence report did in
 6   this case was take the sentencing guideline calculation that is
 7   applicable to an entirely different crime than that for which
 8   Mr. Maldonado-Passage was convicted, they have cross referenced
 9   to solicitation to commit murder -- a crime that he was not
10   charged with, a crime that he was not convicted of -- and applied
11   the sentencing guideline calculation for that crime.
12         One of the main things that just jumped out at me after I
13   first saw the cross reference was, you know, it would have been
14   nice, I guess, if we had gone to trial on a solicitation to
15   commit murder, because in that statute there's a built in
16   affirmative defense.       And the affirmative defense is that the
17   individual kind of tried to back himself out of a situation and
18   could prove that by a preponderance of the evidence.
19         Well, if you recall the testimony, whether you want to
20   believe it or not, there's other evidence to support
21   Mr. Maldonado's testimony that he was trying to back out of this
22   whole thing.     He bought into the PETA donation thing, he worked
23   with Ms. Peet to try to get out of the park, he had obviously had
24   conversations with Mr. Garretson about selling the park and
25   trying to get out from under all of this.            That would have been




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page23
                                                                 23ofof83
                                                                        83
                                                                               23




 1   nice had we had the opportunity to face those types of charges in
 2   a jury trial.
 3         Instead what we do, we go through that whole process and
 4   then here at the end we decide -- not we, but the government and
 5   the probation office decide, well, you know, what it really looks
 6   like is this crime, let's not worry about what he was indicted
 7   on, let's not worry about what he tried to defend against and
 8   let's not worry about, you know, what the guidelines are for what
 9   he was actually convicted of.         And I -- those are serious
10   constitutional issues with respect to cross referencing.
11         I would also add this.        You know, these things are -- are
12   not matters that go unnoticed by the courts, especially the
13   Supreme Court.      And I haul this language out every now and then
14   when an individual is before a Court being sentenced on things
15   that they were never charged with and never convicted of.
16   Usually it's in the relevant conduct type of scenario, but in
17   Gall vs. United States, 552 U.S. 38, and at Page 60, it's a 2007
18   case, Justice Scalia in a concurring opinion, said this:                "The
19   Court," meaning the Supreme Court, "has not foreclosed as-applied
20   constitutional challenges to sentences imposed under the advisory
21   guideline system based on findings of fact by a judge rather than
22   a jury.    The door, therefore, remains open for a defendant to
23   demonstrate that his sentence, whether inside or outside the
24   advisory guidelines range, would not have been upheld but for the
25   existence of a fact found by the sentencing judge and not by the




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page24
                                                                 24ofof83
                                                                        83
                                                                             24




 1   jury."
 2         In essence what they're asking you to do, Your Honor, is to
 3   forget about the indictment, forget about the trial that we had,
 4   and convict this man on a separate offense, an offense that he
 5   was never charged with and never found guilty of.              And I believe
 6   that not only do we have the Fifth and Sixth Amendment issues
 7   implicated in this cross reference, but there is an as-applied
 8   challenge that is here if -- if to any extent that this Court
 9   deems solicitation to commit murder has any effect on the
10   sentence that is imposed.
11         So those are my arguments with respect to the cross
12   reference and I -- I would like the record clear that those are
13   the basis for our objections.
14         As far as the adjustment under 2Q2.1(b)(2)(B) as far as the
15   infestation and disease, I don't know -- I think I covered that
16   fairly well in the addendum, the arguments that we made there.
17         The valuation, I think you could probably summarize the
18   valuation arguments as -- certainly with respect to those counts
19   of conviction, we deny that, obviously -- but that if there is
20   going to be a valuation, it should be limited only to those
21   offenses for which Mr. Maldonado-Passage was convicted, not other
22   conduct that is listed in the presentence report.
23         And then if you want me to make comments about a variance or
24   departure at this point based on the wildlife calculation and not
25   having any effect, I was going to address that a little bit




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page25
                                                                 25ofof83
                                                                        83
                                                                                25




 1   later, but I can now.
 2               THE COURT:     Mr. Earley, my intent was to get through
 3   the objections such that we can arrive at a final guideline
 4   calculation, and then in the context of argument as the
 5   appropriate sentence I was going to permit the parties then to
 6   argue for variance at that point.
 7               MR. EARLEY:     I may just save my comments on that for
 8   later then.
 9               THE COURT:     Okay.    I think that would be fine.
10               MR. EARLEY:     All right.
11               THE COURT:     Ms. Green, any additional response from the
12   government at this point?
13               MS. MAXFIELD-GREEN:       Yes, Your Honor.
14         Just to address Mr. Earley's argument on the use of the
15   cross reference in the guidelines, he makes reference to due
16   process and notice issues.         I don't think that impacts -- I don't
17   think that's an issue in this case in the sense that the
18   guidelines are what they are.         They're -- the notice of the
19   guidelines is within the guidelines and there was no hiding --
20   hiding behind some kind of a surprise about that.
21         Mr. Earley's comment that the government decided to use
22   2A1.5 instead of 2E1.4, the U.S. attorney's office and the
23   probation office did not decide to do that.            The United States
24   Sentencing Commission that sets forth the sentencing guidelines
25   and promulgates them requires us to use the guidelines.                 The way




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page26
                                                                 26ofof83
                                                                        83
                                                                                 26




 1   the guidelines are written, the murder for hire cross reference
 2   to solicitation for murder is required if the -- if the
 3   solicitation for murder guideline is higher, which in this case
 4   it is.    The text of the guidelines requires its usage.                And, in
 5   fact, every court that has considered the tension between 2E1.4
 6   and 2A1.5 has supported using the higher guideline regardless of
 7   the apparent tension between those two.
 8         And Mr. Earley argues that, you know, it is somehow unfair
 9   or surprising that a solicitation for murder sentencing guideline
10   is being applied when his client was tried for murder for hire.
11   Notably, the statutory maximum to which Mr. Maldonado-Passage is
12   subject did not change and does not change with the application
13   of the guidelines.       The guideline range is advisory, as you know,
14   and the murder-for-hire sentencing -- the statutory maximum is
15   ten years.     And if he had been charged with and convicted of
16   solicitation of a crime of violence, as it is known in the United
17   States Code, he could have been subject to other higher statutory
18   maximums.
19         Thank you, Your Honor.
20                THE COURT:    Thank you, Counsel.
21         Let me first turn to the government's objection, which, as I
22   had indicated, effectively all of them turn on whether the
23   defendant obstructed justice by committing perjury, that being
24   his testimony at trial.
25         The relevant guideline section, as I think all parties have




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page27
                                                                 27ofof83
                                                                        83
                                                                              27




 1   agreed -- and I do want to echo, I know that both parties
 2   indicated that they stood on their briefings.             I do want to
 3   commend both counsel for the government and the defendant.               The
 4   obstruction issue was extremely well briefed, it was extremely
 5   helpful to the Court.       It is, as the parties recognize, a bit of
 6   a slippery slope on making that evaluation of the defendant's
 7   testimony at his trial while balancing the notions of obstruction
 8   pursuant to the guidelines while at the same time being careful
 9   not to invoke any type of pejorative considered a trial penalty,
10   or chilling effect, and those are extremely important
11   considerations.
12         The relevant guideline section is found at Section 3C1.1.
13   The government correctly argues that Application Note 4 of this
14   section provides examples of obstruction which include, by all
15   accounts, committing perjury.         And in Application Note 2, which
16   guides the Court to be cognizant that inaccurate testimony or
17   statements sometimes may result from confusion, mistake or faulty
18   memory.
19         In order for the obstruction enhancement to apply in this
20   case, the Court must find that the defendant's testimony was
21   false, material, and intended to effect the outcome of the trial
22   as well as make any specific findings of each of those instances
23   of testimony that the Court finds rises to the level of perjury.
24   Certainly the jury rejected the defendant's claims of innocence.
25   That being said, as pointed out by the defendant, the findings of




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page28
                                                                 28ofof83
                                                                        83
                                                                             28




 1   guilt in spite of the defendant's testimony are not conclusive of
 2   a determination of perjury.         Those are not mutually exclusive.
 3   In a number of instances of testimony cited by the government, as
 4   argued by the defendant, it is plausible the jury could have
 5   accepted all or part of the defendant's testimony while still
 6   finding him criminally responsible.          Of that, I think there is no
 7   doubt.    The Court would agree that the convictions are not on
 8   their face findings that the defendant's testimony was perjury.
 9         Moving to the next steps of the analysis, the Court has
10   reviewed each of the numerous excerpts of the defendant's
11   testimony the government sites in support of the obstruction
12   enhancement.     And it is -- it is clear to the Court that the
13   evidence in this case supports the notion that the defendant
14   relied on a variety of word games in his testimony, deflected
15   blame, and attempted to create plausible deniability for his
16   criminal conduct.      But in the Court's view, with the caveat that
17   the Court certainly does not make any declaration that the
18   defendant's testimony was truthful, the Court does stop short of
19   making a finding that the testimony was, in fact, perjury.
20         The Court does note that while not finding the enhancement
21   for obstruction to justice will apply in this case, any issues of
22   credibility with the defendant's testimony could be taken into
23   consideration in the context of Section 3553 sentencing factors.
24         That being said, the objection to the absence of an
25   enhancement for obstruction of justice is overruled.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page29
                                                                 29ofof83
                                                                        83
                                                                             29




 1         The associated calculation objections will, likewise, be
 2   overruled in accordance.        There is also an objection by the
 3   government to Paragraph 163, and that's in the factors that
 4   warrant variance.      The guideline range, at least according to
 5   163, is not particularly affected by the wildlife violations.
 6   The sentencing guideline range is basically driven by the two
 7   counts of use of the communication facility of murder for hire.
 8         The government supports consideration of a variety of
 9   variance factors to include the evidence of the defendant
10   attempting to broker the sale of a litter of lions from jail.
11   The defendant has weighed in as to Paragraph 163 as well, but
12   again, as it has no impact on the advisory guideline range, the
13   Court will address any variance based on this section at the
14   appropriate time.
15         Moving to the objections of the defendant, the initial
16   objections were to Paragraphs 14 through 63, which were general
17   objections to preserve the record noting that the defendant
18   maintains his innocence.        It is, in the Court's view, not
19   necessary to rule collectively on those objections.              I'll rule on
20   the specific objections as necessary, but in terms of the general
21   objection, I don't believe a ruling is necessary.
22         Paragraph 15, which was general background and describing a
23   number of the videos, the defendant objects to the
24   characterization of these videos as threatening and then requests
25   addition of some additional information in that paragraph




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page30
                                                                 30ofof83
                                                                        83
                                                                             30




 1   contained in the objection, which I won't read, but that
 2   objection is overruled.        The videos and other social media were,
 3   in the Court's view, threatening by any objective standard.               I do
 4   take note of the suggested language in the objection and will
 5   consider that as well.
 6         Paragraph 18 and Paragraph 19, both objections in regard to
 7   some video broadcasts, the defendant objects and wants to point
 8   out that the doll that was used in the -- it would have been used
 9   in other skits.      Those appear to be not actually objections to
10   the paragraph but the submission of some additional information
11   or language.     No ruling is necessary in that regard.           It has no
12   guideline impact.      The additional remark is noted, but I think of
13   limited relevance.
14         Same thing as to Paragraph 23, the defendant objects and
15   submits some additional information that that casket had been
16   used in a number of other videos and productions unrelated to
17   Ms. Baskin.     As to the previous objection, it's not necessarily
18   an objection to the inclusion of the information, but a
19   submission of additional information, and as such no ruling is
20   necessary and it has no guideline impact.
21         There were objections to -- by the defendant to Paragraphs
22   24, 24A and 26, all having to do with a variety of whether chats
23   or social media posts and the defendant objects and denies being
24   the author of those posts and points out it was not possible to
25   participate in a chat while doing a live show, further suggests




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page31
                                                                 31ofof83
                                                                        83
                                                                              31




 1   a -- my word will be "alibi," but anyway, an explanation that he
 2   was on his honeymoon around the time of the September 11th post.
 3   That objection will be overruled.          Although it has no guideline
 4   impact, there's not enough evidence before the Court to make a
 5   conclusive determination of who the author of these postings was.
 6   But I do note that these postings are consistent with the
 7   defendant's conflict with the victim in this case and other
 8   remarks attributed to him on social media by direct witnesses who
 9   testified at trial.
10         In terms of his suggestion that he could not have made the
11   September 11th post because of being gone on his honeymoon, the
12   Court notes that he does not say he was gone on September 11th,
13   only that he was on his honeymoon, and to quote the objection,
14   "around the time."       It's further notable that unless he was in a
15   location where he did not have Internet access, he certainly
16   could have posted that despite being out of town.              So that
17   objection will be overruled.
18         Objections to Paragraphs 28 and 29, again, dealing with some
19   social media postings, and the defendant lodged an objection to
20   those two paragraphs and indicates that the -- his position is
21   that the context that those were not threatening but he was
22   conveying his feelings about being threatened by activists who
23   were motivated by Ms. Baskin, that objection will be overruled.
24   Again, they're no direct impact on the guidelines.              And the Court
25   will note his claim regarding the context, although that tends to




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page32
                                                                 32ofof83
                                                                        83
                                                                             32




 1   belie any logic.      Neither post referenced the context the
 2   defendant suggests, nor does the logic or bulk of the evidence
 3   lead to that conclusion, but the Court will certainly take that
 4   into consideration.       But the objection will be overruled.
 5         The objection to the referenced murder-for-hire schemes the
 6   PSR refers to throughout and a separate section to Counts 1 and 2
 7   being schemes, plural, to which the defendant objects, which the
 8   parties have thoroughly argued, that goes to the grouping
 9   argument.
10         As noted by the probation officer, this is a close call.               In
11   a broad, cursory view, without analysis of the application notes,
12   this would be a case of two counts that involve the same speaking
13   and generally speaking a common criminal objective or common
14   scheme or plan to have that victim murdered, but the application
15   notes do lend valuable guidance.
16         The evidence in this case is that Counts 1 and 2 were not a
17   single course of conduct or representative of essentially one
18   composite harm to the victim in this case.            The evidence in this
19   case, as produced at trial, is that Mr. Maldonado-Passage engaged
20   in two distinctly separate courses of conduct devising two
21   separate plots to murder the same victim.            There were two
22   separate individuals, notwithstanding the fact that one of them
23   was an undercover agent, but two separate individuals who were
24   unrelated to each other and not working in concert together.
25   While there was some overlap in time, the plans progressed on




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page33
                                                                 33ofof83
                                                                        83
                                                                             33




 1   independent timelines in what the Court concludes were episodic
 2   offenses with separate instances of fear, and in particular
 3   separate risks of harm.        And I appreciate the defense argument
 4   that there was never real harm based on the fact that one was an
 5   undercover agent, but the fact of the matter is is that was not
 6   what was in the mind of Mr. Maldonado.
 7         And, in fact, I won't go into the detail, but there was even
 8   discussions of two different means of committing the murder in
 9   terms of the weapons and the locations and the opportunities.
10   And, again, while I do agree it was a close call, I do not
11   believe that this was a single course of conduct as contemplated
12   in the application notes of Section 3D1.2(b) and the objection
13   will be overruled.
14         With regard to Paragraph 32, that's dealing with some
15   communication between the defendant and the informant in April
16   of 2017.    The defendant denies the conversation asking the
17   informant about a potential killer or denies offering the
18   $10,000.    That objection will be overruled.          The paragraph
19   doesn't directly result in any impact to the ultimate offense
20   level and the guideline calculation, but the defendant's
21   objection is nonetheless in direct conflict with the witness's
22   sworn testimony to the jury.         And while those specific statements
23   were not recorded, the defendant had subsequent conversations
24   with the witness in this case that were recorded and consistent
25   with the nature of the conversations objected to in that




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page34
                                                                 34ofof83
                                                                        83
                                                                              34




 1   paragraph, all which is correctly reported by the probation
 2   officer.    That objection will be overruled.
 3         As to Paragraph 33, again, the defendant denies the entire
 4   paragraph.     That will likewise be overruled.         Again, it doesn't
 5   result in a direct impact to the guideline calculation and I
 6   understand that it is in alignment with the defendant's claims of
 7   innocence, but the objection is nonetheless in direct conflict
 8   with the witness's sworn testimony to the jury and is correctly
 9   reported by the probation officer.
10         Paragraph 34, again, the defendant denies the statements in
11   the paragraph and challenges the credibility of Mr. Glover.               As
12   in the prior objection, the witness referred to in this case
13   testified under oath at trial, whose credibility was ultimately
14   evaluated by the jury who ultimately convicted the defendant of
15   the conduct, including the information in that paragraph.               The
16   objection is essentially one of the defenses presented and
17   rejected at trial, so the objection will be overruled.
18         Paragraphs 35 through 39, again, additional conversations
19   between -- regarding the informant and the undercover to meet
20   with the defendant to detail the murder, I'm not sure that a
21   ruling is necessary on this one.          It does not appear to impact
22   the guideline.      It is unclear whether there was any evidence to
23   support the defendant's claim that he was simply trying to
24   uncover this plot.       I find it defies logic to suggest that he was
25   trying to protect the victim in any way.            But in terms as the




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page35
                                                                 35ofof83
                                                                        83
                                                                                 35




 1   credibility of the informant, that was a defense it proposed to
 2   and apparently rejected by the jury at trial.
 3         With regard to Paragraph 41, defendant objects that he
 4   falsely -- that he falsified or purposefully omitted any records
 5   and reports that the cub book was another individual park
 6   employee.     That objection will be overruled.         To the extent that
 7   the information refers to charged counts, those denials were
 8   evaluated and rejected by the jury that rendered guilty verdicts.
 9   The paragraph correctly and accurately reports the information
10   from the investigation, which, other than the counts of
11   conviction, do not impact the guideline calculation.
12         With regard to Paragraph 42, that was regarding a sale of a
13   liliger cub.     The CVI listed wrong species and reported donation
14   and not sale.     The defendant objects, indicates another park
15   employee conducted the transaction, argues the transaction was
16   not illegal and the species notation was just a mistake.                 That
17   objection will be overruled.         Regardless of whether or not
18   another park employee was involved, the defendant owned the park
19   and the animals, the witness reported dealing directly with the
20   defendant in this case.        Also, as indicated in the response, the
21   species identification of the forms was only one part.                  There was
22   no addressing of the document indicating donation as opposed to
23   sale in the objection, which, again, is consistent with the
24   multiple violations that were the subject of the charges that the
25   jury heard the evidence and returned convictions.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page36
                                                                 36ofof83
                                                                        83
                                                                             36




 1         In regard to Paragraph 43, the defendant objects challenging
 2   the credibility of the witness and denies the information.              I
 3   don't believe any ruling is necessary.           It has no direct bearing
 4   on the guideline and is consistent with the counts of conviction
 5   dealing with the sales of the large cats.
 6         Paragraph 44, the defendant objects, denying the factual
 7   accuracy.     That will be overruled.       That objection relates to
 8   Count 12 of the indictment for which the jury heard evidence and
 9   returned a verdict of guilty.
10         Paragraph 45, the defendant objects, claims the transaction
11   was Mr. Lowe's as owner of the park.           Again, I don't believe any
12   ruling is necessary.       It has no direct impact on the guidelines.
13   And although that count -- although that objection relates to the
14   dismissed count -- counts, plural, the conduct is consistent with
15   that in a number of the charged counts.
16         With regard to Paragraph 47, the defendant objects claiming
17   there was no value exchanged.         That, again, is overruled as to
18   the underlying facts.       As to the objection the transaction is
19   redundant to another referred to in the PSR, the probation
20   officer indicated in the report that the loss calculation had
21   been adjusted to avoid any possibility of double counting, so no
22   ruling is necessary in that regard.
23         With regard to Paragraph 48, the defendant had lodged an
24   objection reporting that the two tigers that were, in the words
25   of the report, were "offed," were euthanized by a vet, that




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page37
                                                                 37ofof83
                                                                        83
                                                                              37




 1   objection will be overruled.         Although the Court will note the
 2   defendant's additional statement, the remainder of the paragraph
 3   was not objected to.       But the Court will note the clarification
 4   submitted by the defendant.
 5         With regard to Paragraph 49 the defendant lodged objection
 6   denying that the adult tigers had been sedated.               He denied the
 7   tooth removals and claims that the tigers were in poor health and
 8   needed to be euthanized, that they had been declawed and were of
 9   advanced age at the time that he shot and killed those tigers.
10   That is overruled.
11         The pathology is contrary to his claim of the tigers' ages.
12   Regardless, the paragraph is provided for the context of motive,
13   which was to make room for additional tigers, and it was
14   uncontested that the proper procedures provided for by law were
15   not followed.     Nonetheless, it has no direct impact on a
16   guideline calculation.
17         With regard to Paragraph 50, the defendant objects, submits
18   the information reported in Paragraph 50 that the discussion was
19   not about a cub but a full-grown tiger.           It's overruled as to the
20   paragraph.     As to the conversation, it accurately reports the
21   agent's well-founded belief based on earlier conversations, but I
22   do take note of the defendant's submission that it is his belief
23   that that was not a discussion about the cub.             The remainder of
24   the conversation was not objected to.
25         With regard to Paragraph 52, the defendant objects, the




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page38
                                                                 38ofof83
                                                                        83
                                                                              38




 1   testimony at trial from that witness that there was no purchase
 2   of a big cat from the defendant in November of 2017, and further
 3   submits that sales after January 2016 would have been
 4   attributable to Mr. Lowe, that's overruled.            As noted by the
 5   probation officer, only the big cat purchases from the defendant
 6   that were admitted by the witness were included in the loss
 7   calculation.     Also, as noted by the probation officer and the
 8   evidence introduced at trial, even after Mr. Lowe became involved
 9   with the park, the defendant remained heavily involved in it, at
10   the very least a co-operator of the park.
11         With regard to Paragraph 54, the defendant denies the
12   factual accuracy.      Again, that's overruled.        The defendant's
13   objection is inconsistent with the finding of the jury and the
14   evidence introduced at trial.
15         With regard to Paragraph 55, the defendant objects, submits
16   that conversation that is referred to in that paragraph is
17   something to do with the informant trading fraudulent Care Credit
18   money to pay for an individual's dental work.             I don't think a
19   ruling is necessary.       There's no direct impact on the guideline.
20   There is various pieces of evidence in the record about those
21   allegations.     The relevance is a little unclear to the Court, but
22   I don't believe a ruling is necessary.
23         With regard to Paragraph 56, defendant objects, denying the
24   factual accuracy.      Again, that will be overruled.          The objection
25   is inconsistent with the finding of the jury and evidence




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page39
                                                                 39ofof83
                                                                        83
                                                                             39




 1   introduced at trial.
 2         With regard to Paragraph 57, which the defendant objects to,
 3   defendant objects indicating he was not involved in the
 4   transaction which dealt with Mr. Finlay transporting a bobcat, a
 5   tiger, four macaws and some other birds to a woman in California,
 6   along with the associated information.           That will be overruled.
 7   There's no impact on the guideline and those animals were not
 8   included in the calculation, and that information came directly
 9   from the witness who testified.
10         With regard to Paragraph 58, the defendant objects,
11   indicates the money that was transferred for some adult lions to
12   a zoo in Wisconsin was for transportation, not for sale, that it
13   is his position the animals were donated.            Again, the objection
14   will be overruled, without merit.          It's inconsistent with the
15   finding of the jury and evidence introduced at trial.
16         With regard to Paragraph 59, the defendant objects,
17   indicates the transaction referred to in Paragraph 59 was
18   conducted by another park employee, indicates he was in South
19   Carolina at the time.       Again, that objection will be overruled.
20   It's inconsistent with the finding of the jury and the evidence
21   introduced at trial.
22         With regard to Paragraph 60, defendant objects, indicated an
23   individual by the name of Greg Woody was responsible for the
24   CVIs, the veterinary inspection documents.            No ruling is
25   necessary as to count -- as to Paragraph 60.            That is not




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page40
                                                                 40ofof83
                                                                        83
                                                                              40




 1   included in the loss calculation or the guideline computation.
 2         With regard to Paragraph 62, the defendant using another
 3   person's license to conceal transfers, defendant objects, says
 4   Ms. Corley was aware that her license was being used to keep the
 5   animals from being taken for satisfaction of the Baskin judgment.
 6   That objection will be overruled.          Again, it was consistent with
 7   the actions of the defendant to conceal transfers as the evidence
 8   demonstrated at trial.
 9         Paragraph 63, which deals with, as has been previously
10   discussed somehow, the summary of the basis for the calculation
11   of the value of the animals, the defendant objects specifically
12   submitting that the full-grown tigers had no value and, in fact,
13   were a liability only and objects to the valuation of euthanized
14   tigers.    That objection will be overruled.          The probation office
15   correctly used the best available evidence to calculate
16   valuation, as explained in the PSR response to the objection,
17   including valuation information that was derivatively provided by
18   the defendant in some other matters.
19         I would also note that the valuation as described by the
20   probation officer was on the conservative side.               In the -- in the
21   occasions that there was a range, the probation officer used the
22   low end of the range.       And I would also submit that there was
23   also testimony in terms of the valuation of euthanized tigers,
24   there was testimony and evidence submitted that the defendant
25   made reference to pelts that he had at the taxidermist that could




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page41
                                                                 41ofof83
                                                                        83
                                                                             41




 1   be sold, teeth and other various parts.           I think it is
 2   inconsistent with the evidence to suggest that the euthanized
 3   tigers had no value.
 4           With regard to Paragraph 72, that's the specific offense
 5   characteristic found in 2Q2.1(b)(2)(B), the significant risk of
 6   infestation or disease transmission potentially harmful to humans
 7   and/or wildlife, referring to the animals that were transported
 8   without veterinary inspection that will be ultimately placed with
 9   other animals, which accounts for a two-point increase in the
10   base offense level, the defendant objects and submits that
11   Dr. Green testified that she evaluated most animals for which she
12   created CVI inspection forms and submits that the circumstances
13   don't rise to the level of significant risk as no testimony was
14   produced at trial that any animal was sick.            That objection will
15   be overruled.
16           The guideline provision does not require the animal to be
17   sick.    It refers to risk.      And the PSR, which I will not fully
18   repeat here again in court, but the PSR contains the correct
19   analysis of that guideline provision, which the Court adopts.                It
20   is evident from the trial testimony that those animals were to be
21   transported and be in other facilities and around other animals.
22   It was clear from the testimony even the setup of the defendant's
23   park, these tigers and other big cats were together.              And when
24   they are transported to these other locations without an actual
25   veterinary inspection, therein lies the risk of any kind of




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page42
                                                                 42ofof83
                                                                        83
                                                                               42




 1   disease or infestation that can be transmitted from animal to
 2   animal.    And I think the Court finds that that is precisely what
 3   the guideline contemplates.
 4         With regard to Paragraph 73, those are the calculations that
 5   were initially introduced by Paragraph 63.            The finding -- the
 6   recommendation of the probation officer that the market value was
 7   more than $40,000 but less than $95,000, in
 8   2Q2.1(b)(3)(A)(2)(ii), the value was determined to be $58,300,
 9   which would result in an increase in six levels.              Defendant
10   objects, submits that the loss is $17,000, which would result
11   only in a four-level increase.         That objection is overruled in
12   part, and part of -- and part of it is moot.
13         As to the objections regarding the transactions in
14   Paragraphs 43 and 47 being duplicated, the probation officer
15   adjusted the calculations and did not include them separately in
16   that ultimate loss calculation.          The government concurred
17   regarding the sale of the four tigers detailed in Paragraph 46.
18   The probation office reduced the amount accordingly.              As to the
19   balance of the calculation, the PSR goes into a fair amount of
20   detail, the basis for those calculations, which the Court finds
21   is appropriate and adopts.
22         With regard to Paragraph 77, the defendant objects.
23   Those -- that's the adjusted offense level for the ESA, the Lacey
24   Act violations, submits the level should be 12.               That will be
25   overruled.     In light of the Court's findings that the risk of




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page43
                                                                 43ofof83
                                                                        83
                                                                               43




 1   infestation and disease was correctly applied and the valuation
 2   correctly calculated, the adjusted offense level of 16 is
 3   correct.
 4         With regard to Paragraphs 78, 84, 90 through 93 and 96,
 5   which deals with -- those are essentially calculation paragraphs,
 6   the defendant objects based on the objections previously
 7   discussed.     Those will be overruled in light of the previous
 8   rulings on the objections.        The guideline is correct as
 9   calculated in the PSR.
10         With regard to Paragraphs 78 again, 83, 84, 89, 91, 93, 96,
11   138 and 154, which are, again, all calculation offense levels,
12   defendant makes an objection specifically as to the impact of
13   those based on the cross reference to 2A1.5, that will be
14   overruled.     As conceded by the defendant in his supplemental
15   sentencing memorandum, the defendant's objection is largely a
16   policy disagreement with the cross reference and there's no
17   controlling authority finding error in the application of that
18   cross reference.
19         As further pointed out by the defendant, the Court fully
20   acknowledges the guidelines are advisory only.             And to the extent
21   the Court finds those policy considerations call for any
22   adjustment, the Court can clearly vary from the guidelines to the
23   extent necessary and supported by the facts of the case.                I do
24   agree with the government that I don't think it is a fair
25   characterization that the government or the probation officer




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page44
                                                                 44ofof83
                                                                        83
                                                                                   44




 1   used any kind of discretion in selecting the guideline.                 The
 2   guideline provisions direct the cross reference in certain
 3   instances.
 4         As pointed out by the probation officer, there is an anomaly
 5   in the guidelines based on -- at the time that the cross
 6   reference was adjusted upwards, while the underlying guideline --
 7   which was, I don't recall the -- the citation off the top of my
 8   head -- was not adjusted accordingly either.            And so that
 9   certainly lends to an anomaly in the guidelines, but, again, I
10   don't believe that there is any authority to suggest that it is
11   inappropriate to not apply the cross reference.
12         Finally moving into the category of offense behavior not
13   part of the defendant's relevant conduct, as to Paragraph 98, the
14   defendant denies he approached any witness, inquired about the
15   cost of hiring someone to commit a murder, I don't believe any
16   ruling is necessary.       It has no impact on the guidelines.
17         Paragraph 99, defendant objects to the statement that the
18   Dade City tigers belonged to him previously, claims only one
19   white cub was provided by him to Dade City during that relevant
20   time period.     I don't believe any ruling is necessary.               The
21   defendant's statement is noted.          It has no impact on the
22   guidelines or 3553 factors.
23         Paragraph 101, the defendant objects and that is based on
24   some information that was provided by Mr. Lowe.               No ruling is
25   necessary.     The defendant's statement is noted.            The Court fully




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page45
                                                                 45ofof83
                                                                        83
                                                                                 45




 1   recognizes the cross-accusations that have been argued between
 2   the defendant and Mr. Lowe.         However, Paragraph 101 does not
 3   impact the advisory guideline range calculation, nor does it
 4   impact the Court's analysis of the 3553 factors.
 5         In terms of other criminal conduct, Paragraphs 106, 108 and
 6   109, the defendant objects to the column heading of "prior
 7   arrests," indicates he has never been arrested.               There is no
 8   ruling necessary on that, but the Court does recognize that the
 9   date of arrest is a column heading and not necessarily indicative
10   of the fact of an arrest.
11         In terms of substance abuse, Paragraph 123 and 124 and 146,
12   those have to deal with allegations of any kind of substance
13   abuse by the defendant and whether or not drug use was encouraged
14   or tolerated at the park, and the -- in particular,
15   Paragraph 146, dealing with a substance abuse condition as a
16   component of any kind of supervised release.            He denies any drug
17   use, denies encouraging or tolerating drug use at the park,
18   indicates he has fired employees for drug use and disputes the
19   substance abuse condition.
20         I don't believe any ruling is necessary as to 123 or 124.
21   It is notable that the presentence report includes both witness
22   information about alleged drug use by the defendant as well as
23   the defendant's denial of any kind of drug use.               The sentencing
24   materials also include other witness statements that are adamant
25   that the defendant did not abuse drugs.           It's not for the Court,




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page46
                                                                 46ofof83
                                                                        83
                                                                               46




 1   I don't believe, to draw that conclusion.            I think the evidence
 2   is certainly in conflict and I don't believe there's any
 3   necessary as to a conclusion as to Paragraphs 123 and 124.
 4         As to the substance abuse condition, the objection will be
 5   overruled.     That's the substance abuse component of any kind of
 6   term of supervised release.         I do intend to order that as a
 7   condition of any term of supervised release, but, as pointed out
 8   by the probation officer, that condition can be dealt with at a
 9   later time in the event that there are no substance abuse issues
10   evident, whether or not that is a modification of that condition
11   or simply no need to follow up on it.           I think that is
12   appropriately dealt with at that time.
13         With regard to Paragraph 163, again, both parties have
14   weighed in on whether or not the ESA, Lacey Act violations were
15   unaccounted for in the guidelines and whether or not they call
16   for any kind of variance, whether upward or downward, to which
17   the defendant has objected to the government's position.                I don't
18   believe a ruling is necessary.         The Court will address those
19   factors in the context of 3553 in the arguments for variance.
20         The final objection by the defendant, the Court having ruled
21   on the government's objection to the lack of enhancement for
22   obstruction of justice, the objection and response is resolved.
23         Let me ask either party, is there any objection hanging out
24   there that I have failed to address?
25         Counsel for the government?




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page47
                                                                 47ofof83
                                                                        83
                                                                             47




 1                MS. MAXFIELD-GREEN:      I don't believe so, Your Honor.
 2                THE COURT:    Mr. Earley?
 3                MR. EARLEY:    Your Honor, one thing that is not listed
 4   in the presentence report, it came up at a later time -- and I
 5   did discuss this with the probation office and I mentioned it to
 6   the government -- as far as a condition of supervised release, in
 7   the presentence report Paragraph 151 does state that the Court
 8   should impose a condition where Mr. Maldonado-Passage, as a
 9   condition of supervised release, should not possess any species
10   of animal listed as endangered or threatened under the Endangered
11   Species Act and be prohibited in the sale, transportation or
12   other transfer of such animal of their hides or body parts.               And
13   I would just state this, that I don't think that condition is
14   necessary.     I think that, as the Court's well aware, most of this
15   activity is regulated by the government and requires certain
16   licenses or permits.       And to the extent that it's a complete
17   prohibition on any possession of any animal that is listed under
18   the Act, I think it's too broad and Mr. Maldonado-Passage would
19   request that that not be imposed as a specific condition.
20                THE COURT:    Thank you.
21         Any response from the government?
22                MS. MAXFIELD-GREEN:      The government supports the
23   probation officer's recommendation.
24                THE COURT:    Mr. Earley, I will tell you that I have
25   absolutely zero question in my mind that that will be a




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page48
                                                                 48ofof83
                                                                        83
                                                                             48




 1   condition.     Mr. Maldonado has throughout this course of the
 2   evidence demonstrated his intent and willingness to circumvent
 3   the various regulatory statutes dealing with these animals and
 4   I -- it is the Court's intent to leave absolutely zero wiggle
 5   room that he should ever be involved in the possession or care of
 6   these animals.      The objection will be overruled.
 7         Having ruled on the objections, the presentence
 8   investigation report will be adopted as the findings of the Court
 9   for sentencing purposes.        The calculations in the report conclude
10   that the total offense level is 39, with a criminal history
11   category of 1, which results in an advisory guideline range of
12   262 to 327 months.
13         Do the parties agree with the advisory guideline range as
14   calculated?
15         Counsel for the government?
16                MS. MAXFIELD-GREEN:      Yes, Your Honor.
17                THE COURT:    Counsel for the defendant?
18                MR. EARLEY:    That's what the numbers say, but I do
19   object to the calculation based on all of my previous --
20                THE COURT:    Subject to the objections, do you agree
21   that the calculation is correct, though?
22                MR. EARLEY:    That is correct, Your Honor.
23                THE COURT:    Thank you.
24         I will now recognize the government for any argument you
25   have in regard to an appropriate sentence to include any argument




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page49
                                                                 49ofof83
                                                                        83
                                                                             49




 1   in terms of variance.
 2               MS. MAXFIELD-GREEN:       Your Honor, the government stands
 3   on its briefing and recommends only that the Court impose a
 4   sentence within the advisory guideline range.             And that concludes
 5   the government's remarks.        And at this time, the conclusion of
 6   the government's presentation would include a statement from
 7   Ms. Baskin.
 8               THE COURT:     Please proceed in that regard.
 9         You may proceed, Ms. Baskin.
10               THE WITNESS:      Thank you.    The conviction of
11   Mr. Schreibvogel Maldonado-Passage was made based upon only a
12   handful of vivid examples of his malicious intent to murder me.
13   The prosecution didn't need to present the daily barrage of
14   threats to harm, rape or kill me that were my daily experience
15   for the last ten years.
16         The evidence showed that over the course of many years he
17   tried to coerce others into killing me, and in the end resorted
18   to hiring others to kill me.         If he had succeeded in carrying out
19   his murderous plan, you might be calculating now what the value
20   of my life had been.       It's nothing short of a miracle that I'm
21   able to stand before you today and ask you to consider all that
22   he was able to take from me.
23         Because of his constant threats to kill me, I have found
24   myself seeing every bystander as a potential threat.              There is
25   nowhere that I have felt safe and, worse, no way that I feel I




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page50
                                                                 50ofof83
                                                                        83
                                                                               50




 1   can safeguard those around me.         So many of his threats involved
 2   blowing me up so that he could thrill over seeing me burn to
 3   death.    Even from jail, he gleefully talks about the prospect of
 4   me dying a fiery death.        Anyone near me, my daughter, my mother,
 5   my husband, my volunteers, my staff, they have all been in peril
 6   because of his obsession with seeing me dead.             I live with the
 7   guilt associated with the danger that my mere presence brings to
 8   each of them.
 9         There are two important things the Court might not know from
10   the trial.     The first is important because I believe
11   Mr. Schreibvogel Maldonado-Passage will claim ill health to
12   minimize his sentence.       In the 15 years that I have known him, as
13   a way to get sympathy, he's repeatedly claimed to be the victim
14   of various diseases, including cancer and worn a knee brace and a
15   cane that he clearly does not need.          The second thing is that
16   over the years numerous people who worked at his zoo contacted us
17   after they left the zoo and told us that every single day he
18   would rant about me.       They all characterized him as obsessed.
19         As you consider his sentence, I would just like you to take
20   into account that if this vicious, obsessed man is ever released
21   from jail, my life and my family's lives will return to what it
22   was like during the decade leading up to his arrest.              If he
23   completes his sentence and is released, we will end up spending
24   the rest of our lives constantly looking over our shoulders for a
25   threat to our lives.       I hope you will give us as many years free




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page51
                                                                 51ofof83
                                                                        83
                                                                                 51




 1   of that threat as you can.        Thank you.
 2                THE COURT:    Thank you, Ms. Baskin.
 3           Anything else from the government?
 4                MS. MAXFIELD-GREEN:      No, Your Honor.
 5                THE COURT:    Mr. Earley, I will now recognize you and
 6   Mr. Maldonado-Passage for anything you would like to say
 7   regarding appropriate sentence, to include any argument for
 8   variance.     And I don't know how much you have, Mr. Earley.              If
 9   you want to have Mr. Maldonado-Passage remain seated until you're
10   ready for him, should he choose to make a statement, would be
11   fine.
12                MR. EARLEY:    That would probably be best.
13           You know, Judge, there's been a lot going on in this case, a
14   lot before and a lot after.         And, you know, oddly enough, most of
15   it played out on Facebook or other social media sites.                  And, you
16   know, it's very tempting, I think, for me to perhaps get sucked
17   into responding to all of the various things that have been said
18   and done both before and after the trial, but I'm not going to do
19   that.    And I'm going to -- I'm going to be
20   Mr. Maldonado-Passage's attorney and I'm going to address what I
21   think is important in this case.          And what's important in this
22   case are the 3553(a) factors and the things that you must
23   consider as the judge in determining what sentence is sufficient
24   but not greater than necessary to accomplish the 3553(a) factors.
25                THE COURT:    And I would assure you, Counsel,




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page52
                                                                 52ofof83
                                                                        83
                                                                             52




 1   fortunately, I am not on Facebook, Twitter, whatever else.
 2               MR. EARLEY:     Well, I say that because, you know, I know
 3   Mr. Maldonado is a -- sitting over here wanting to respond to all
 4   sorts of -- of things that have been posted about him and things
 5   that are supposedly going on, but those things aren't relevant
 6   today.    What's relevant today is how are you going to determine
 7   what a fair sentence is under the facts of this case given the
 8   convictions that we're having to deal with.
 9         So let me just begin with the statutory factors in
10   Section 3553(a)(2), and those are kind of the general factors.
11   First of all, and I'm going to go in reverse order under
12   Subsection D, it's we need to consider a sentence to provide the
13   defendant with needed educational or vocational training, medical
14   care or other correctional treatment in the most effective
15   manner.    Well, you know, Mr. Maldonado-Passage doesn't need any
16   educational or vocational training that could be provided in a
17   prison.    And he does have medical issues and they are verified
18   medical issues that are listed in the presentence report.
19   They're not being trotted out as an excuse for a lower sentence.
20   They're there so that the Bureau of Prisons can respond to them.
21   But those things are dealt with probably better or maybe even, if
22   he's in prison, in the community.          So even the medical care
23   aspect of this is something that doesn't warrant a sentence of
24   confinement.     So there's nothing in the Subparagraph D
25   considerations that would warrant any sentence of confinement,




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page53
                                                                 53ofof83
                                                                        83
                                                                             53




 1   actually.
 2         To protect the public from further crimes of the defendant.
 3   You know, none of us can predict the future, but we do rely on
 4   statisticians to do things like that.           And I can tell you that
 5   the statistics show that individuals who are
 6   Mr. Maldonado-Passage's age, who lack any history of drug use,
 7   certainly any current or near history of drug use, and who have
 8   absolutely zero prior criminal history in their lifetime,
 9   statistically they are at the lowest end of any recidivist
10   formula.    So statistically it is very clear that given the
11   factors that you have with respect to this individual, he does
12   not need to be incarcerated to protect the public from further
13   crimes on his part.
14         With respect to affording adequate deterrence to criminal
15   conduct, that usually takes -- there are two aspects to that.
16   There's the general deterrence part of it, you know, those who
17   are out there and who may be similarly tempted to engage in the
18   same criminal activity.        Well, I think this prosecution has done
19   what the government wanted it to do, especially with respect to
20   the wildlife counts, as I'll refer to them.            I think this is one
21   of the very first, if maybe not the only prosecution of its type,
22   and I think the government has made their point to others out
23   there.    And I hope that if the government is serious about
24   prosecuting this type of activity that they don't intend to stop
25   with the man over here at this table.           I think there's plenty of




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page54
                                                                 54ofof83
                                                                        83
                                                                             54




 1   evidence to show that individuals who were involved in this
 2   investigation were involved in just as many violations of the
 3   law, but to date none have been prosecuted.
 4         As far as specific deterrence to Mr. Maldonado himself, you
 5   know, I think if there are any concerns about him engaging in
 6   activity of this type again, those can all be dealt with with
 7   conditions of supervised release, and I think the Court's already
 8   made it perfectly clear you intend to make sure that his
 9   conditions of supervised release cover that prohibition.
10         As far as deterrence from any sort of threats to Ms. Baskin
11   or anybody else who may be in a similar position, you know, these
12   -- and I'll talk about this here in just a moment when I get to
13   the offense itself -- but these things that occurred during this
14   period of time occurred under very particular circumstances that
15   I seriously doubt will ever be repeated again.
16         So that brings us to the question of imposing a sentence to
17   reflect the seriousness of the offense, promote respect for the
18   law, provide just punishment.         Within that, there are other
19   factors that, obviously, come into play, the sentencing guideline
20   range, the need to avoid disparity between others similarly
21   situated, the need to provide restitution if there is any.
22         So here's kind of what I would like to do with respect to
23   two things:     The history and characteristics of
24   Mr. Maldonado-Passage and the nature of the offense.              I would
25   like to talk about him briefly as an individual and then I would




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page55
                                                                 55ofof83
                                                                        83
                                                                                55




 1   like to talk about the place where all of this sort of
 2   originated, his park.       And I would like to talk a little bit
 3   about this prosecution.
 4         You know, Mr. Maldonado-Passage is almost 57 years old.                And
 5   I think one thing that I don't want the record to reflect is that
 6   there's some indication that he does not sincerely love animals
 7   and have a passion for animals.          I mean, if you look at his
 8   history and characteristics, Your Honor, he was operating a pet
 9   store for 16 years with his brother before he even opened this
10   animal rescue park.       He spent another 20 years doing that.         So
11   he's got over three and a half decades of his life dedicated to
12   the care of animals of every type.
13         He wanted others to experience what it was like to see
14   different types of animals, and he went out of his way to make
15   sure that individuals who wanted to had the opportunity to
16   experience what he experienced on a daily basis at his park.
17   Upon request, he went out of his way to see terminally ill
18   children, adults who were situated similarly to terminally ill
19   children, and he went out of his way to try to provide them an
20   encounter with animals as they wished.
21         We have, for example, a number of photographs that have been
22   taken over time where he took the time out of his day to go and
23   provide a little bit of joy in some individuals' lives who asked
24   him for it.     He did this on a number of occasions.           And this
25   spanned many, many years.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page56
                                                                 56ofof83
                                                                        83
                                                                                 56




 1         What else did he do?       Well, he was active in his community.
 2   There's no question, no one's going to be able to deny that he
 3   routinely put on Thanksgiving and Christmas celebrations where
 4   the less fortunate were allowed to come to his park for free and
 5   they were provided a free dinner.          Easter celebrations at his
 6   park where individuals could come and enjoy the day, get some
 7   benefit, get an Easter basket, see the animals, have a good time.
 8         There's more to Mr. Maldonado-Passage than just what you
 9   have heard in this trial in the course of seven days.               And his
10   good works and his lengthy time in the community without ever
11   violating the law are factors that this Court must take into
12   consideration.
13         Did he enjoy the limelight that all this brought?                 I'm sure
14   he did.    There's no question.       This was his passion.       This park
15   was his passion.      It was his business, but I think as you saw in
16   the trial, and you don't have to believe his testimony to get
17   this, I think it's clear from all of the evidence the thrill of
18   being in the limelight and the total dedication to running this
19   park on a day-to-day basis was wearing on Mr. Mr. Passage.                 There
20   were definitely hard times, financial hard times at the park.
21   This park cost him several significant relationships in his life.
22   And it was during the time of these offenses, alleged offenses,
23   that Mr. Maldonado decided it's -- I'm done.            I have to get out
24   of here.    He wanted out.      You can see from defendant's sentencing
25   Exhibit 1 that there were conversations between him and




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page57
                                                                 57ofof83
                                                                        83
                                                                                 57




 1   Mr. Garretson about selling the park.           You know from the
 2   testimony of Brittany Peet that he was trying to dispose of the
 3   inventory of animals at this park.          You know, he even made peace
 4   with his sworn enemy, PETA, to try to get himself extracted from
 5   this place that had pretty much at this point in time basically
 6   ruined his life.
 7         So he began the effort slowly to extricate himself, and it
 8   wasn't simple.      There were legal challenges.        As you can see in
 9   Defendant's Exhibit 1, Mr. Lowe was not up to getting rid of this
10   park and he had the last say so.          So they couldn't sell it
11   without his blessing.
12         So even though he was trying to get out of this, trying his
13   best to put all this behind him, it just simply wasn't going to
14   happen quickly.      You know, a little bit about this place.           I
15   mean, it operated for a long time.          I have spoken to several
16   individuals who just called me out of the blue and wanted to talk
17   to me over the last couple of weeks.
18         One of them was a man from Kansas City.            He called me to
19   tell me about his visits down at the park.            They went three times
20   over a three-year period, the last about a couple of years ago.
21   And he just wanted me to know that when he went down there it was
22   a -- it was a good park, it was clean, he enjoyed himself.
23   Mr. Maldonado-Passage went out of his way to make sure that he
24   had a good time and that his family had a good time.              He made a
25   point of telling me that nothing he saw at that park would give




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page58
                                                                 58ofof83
                                                                        83
                                                                             58




 1   him any indication that there should be any concern about the
 2   health and wellbeing of any of the animals at the park.
 3           A former employee of the park contacted me two weeks ago.
 4   She, too, just wanted me to know, I never questioned anything
 5   that was going on at the park, I never questioned
 6   Mr. Maldonado-Passage's treatment of the animals or his
 7   dedication to them.       Everything about her experience there was
 8   positive.
 9           And let's not forget this:       This is a highly regulated
10   commercial activity.       There are frequent and very thorough
11   inspections.     Sure, this place, like any place, like any
12   restaurant, they experience superficial violations of certain
13   codes, but never did the USDA or Fish & Wildlife have cause to
14   come in and try to shut this park down.
15           I mean, remember, the people who are inspecting this are
16   veterinarians.      They're there to look at the animals and to look
17   out for their wellbeing.        And no one during the course of this
18   park's existence ever tried to shut it down because of cruelty to
19   animals or failure to take care of their basic needs or anything
20   like that.
21           This was a stressful place for Mr. Maldonado-Passage.           I
22   mean, you have got to think about what he was -- he's running a
23   park with wild animals.        He's running a park where you have to be
24   on guard for the public's safety at every minute that the park is
25   open.    He's running a park where the employees may not have a




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page59
                                                                 59ofof83
                                                                        83
                                                                              59




 1   background that is conducive to trusting them to do what's right
 2   on a daily basis.
 3         You know, he went out of his way to help people who probably
 4   were unemployable, people who had significant issues in their
 5   past with either drugs or alcohol, people who had significant
 6   issues with emotional or mental health issues.             He went out of
 7   his way to help them find a place, and some of them found it
 8   there, some of them -- some of them didn't.            But not only was he
 9   worried about the public 24 hours a day, seven days a week, but
10   he was also worried about his employee's safety.
11         Another aspect of this, he too was worried about intruders
12   into his park.      You know, I have seen a video of a situation
13   where an individual came into his park, the man was trying to get
14   into cages and carry on all sorts of craziness.               He was
15   eventually hauled out by the local sheriff's office, but he too
16   had to live with individuals who were posing a threat to him and
17   his park.     They just happened to be on the other side of the
18   issue.
19         You know, Mr. Maldonado-Passage is a pretty polarizing
20   figure, from what I can tell.         I think you either like him or you
21   don't like him.      And I think that's clear.        I mean, you have
22   received some -- some things, some letters or whatever you want
23   to call them from some individuals who have their own bag of
24   rocks to carry.      But, you know, I would ask the Court to kind of,
25   you know, take it with a grain of salt when you hear certain




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page60
                                                                 60ofof83
                                                                        83
                                                                              60




 1   characterizations of Mr. Maldonado-Passage, certainly by former
 2   employees or coworkers.
 3         Lastly, I would like to say this with respect to this
 4   prosecution:     Initially -- my initial observation is this, you
 5   know, way back when this whole thing first started, we filed a
 6   motion to sever Counts 1 and 2 from the wildlife counts and the
 7   Court denied that motion.        But the -- trying the Counts 1 and 2,
 8   the murder-for-hire counts, with the wildlife counts, I think,
 9   had a significant impact on our defense.            There were certainly
10   potential witnesses who could testify to one aspect of the events
11   but not the other, and vice versa.          And so it did impact how this
12   case was tried.
13         So I just want to say this, not necessarily to the Court,
14   but to the extent that anyone who might be considered a
15   co-conspirator or an aider and abettor believes the fact that he
16   or she was not called as a witness by the defense and they're
17   taking that as a sign that we were afraid of their testimony, I
18   would just want them to be aware that nothing could be further
19   from the truth.      We were simply in a situation where we had to
20   make choices on who to call for what purpose.
21         As it concerns the seriousness of the offense, that's
22   certainly one of the major things that you have to take into
23   consideration.      I will go back to the testimony of Special Agent
24   Andy Farabow to kind of frame my comments about that.               The Court
25   may recall that Ashley Webster initially contacted Ms. Baskin and




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page61
                                                                 61ofof83
                                                                        83
                                                                             61




 1   advised her that Mr. Lowe and Mr. Maldonado-Passage were plotting
 2   to do some harm to her.        And Agent Farabow, when he got involved
 3   in the case, what he wanted to do was, well, let's just bring
 4   everybody in, let's talk to these folks, let's just see what they
 5   have to say and let them know, you know, what's going on here,
 6   you know, impress them with the fact that, hey, if you're talking
 7   about harming someone, you know, you're going to get yourself
 8   into some pretty legal hot water.
 9         Those -- that idea to bring everybody in and to get this all
10   out on the table, that was several months before the Alan Glover
11   plot was ever allegedly hatched.          But the most experienced and
12   professional law enforcement agent's opinion in this case was
13   cast aside.     And the reason it was cast aside was because the
14   Fish & Wildlife agent didn't want to compromise his investigation
15   into these paperwork violations.
16         So I believe had Agent Farabow's scenario played itself out,
17   had everybody been invited to the table, had they just taken an
18   opportunity to talk to this man, I believe these nonsensical
19   theatrics would have stopped and Ms. Baskin would have been
20   spared all these months of angst over whether or not her life was
21   or was not in danger.
22         I also would like to, you know, harken back to
23   Mr. Garretson's testimony concerning his conversations with
24   Mr. Lowe.     You know, there was this discussion about if
25   Mr. Maldonado-Passage was taken out of the equation Mr. Lowe




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page62
                                                                 62ofof83
                                                                        83
                                                                             62




 1   could help Mr. Garretson out with a hundred thousand dollars
 2   because the park could be sold.          You know, there's some --
 3   there's some evidence of that, if you look at Defendant's
 4   Sentencing Exhibit No. 1.
 5           So those things are out there.       And what they tell you is
 6   this: That at some point after this December 8th meeting with
 7   this Mark, Mr. Maldonado had no interest whatsoever in continuing
 8   with any alleged scheme to cause any harm to Carole Baskin.               So I
 9   think when you combine that with his capitulation to PETA, his
10   utter lack of interest in getting back to Mark on that part of
11   the alleged murder-for-hire scheme, his desire to sell the park,
12   they all tell you that at that particular moment in time,
13   December, perhaps earlier, even taking the evidence in the light
14   most favorable to the government, Mr. Maldonado-Passage had no
15   intention of harming anyone or following through with any alleged
16   threat.
17           So where are we at?     We are left with the sentencing
18   guidelines to deal with.        You know, on the -- what I'll call the
19   wildlife counts, you know, the guideline range is 21 to 27
20   months.    You know, that's a low guideline range.            I understand
21   that.    But, you know, if there's a problem with that guideline
22   range, the government needs to address that with Congress and the
23   United States Sentencing Commission.           They don't need to take it
24   out on Mr. Maldonado-Passage.
25           As far as the guideline range of 22 to 27 years on this




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page63
                                                                 63ofof83
                                                                        83
                                                                             63




 1   murder-for-hire scheme, you know, this Court sees a variety of
 2   cases on a daily basis, cases that involve certainly more real
 3   threatened harm than we have here, and certainly more cases that
 4   involve actual threatened harm where the guidelines are nowhere
 5   near that amount.      And to the extent that the guidelines are
 6   going to be based on solicitation to commit a crime of violence,
 7   to the extent that the Court's going to consider them, I would
 8   just say this:      That I believe they clearly overstate the
 9   seriousness of the offense in this case.            The solicitation
10   guidelines are based upon statutory punishment ranges that go up
11   to life or 20 years, depending on the circumstances.
12         This crime, or these crimes, Counts 1 and 2, each carry a
13   maximum of ten years in prison.          The guidelines that are
14   associated with the crime are usually tied to the severity of the
15   statutory punishment.       And by using the solicitation guideline, I
16   think it clearly overstates the seriousness of the offense.               And
17   again, you know, Congress provided you a range of zero to ten
18   years on murder-for-hire allegations.           That's a broad range.
19   It's a range that would allow a Court to impose probation, it's a
20   range that goes all the way up to ten years.
21         I think Congress had envisioned that when a Court is faced
22   with sentencing an individual for this type of offense, the Court
23   will take into consideration the actual conduct that occurred
24   during the offense.       You know, was there harm, was there a
25   serious injury but the person didn't die, was there an actual




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page64
                                                                 64ofof83
                                                                        83
                                                                             64




 1   attempt, were there shots fired or was this going on, was that
 2   going on, or was it just simply a bunch of talk, a bunch of
 3   ranting and raving by an individual.           So Congress gives you this
 4   range so that you can deal with the type of conduct you have
 5   before you.     And in this particular case, it's on the lower end
 6   of the spectrum with respect to these types of offenses.
 7         You heard the trial.       You heard Mr. Glover's testimony.        I
 8   would just ask you to recall the fact that, you know, none of
 9   this was ever going to result in anything, certainly with respect
10   to Count 2.     And even with Mr. Glover, he made that perfectly
11   clear.
12         So I think that an upward variance based upon the fact that
13   the wildlife counts don't get factored in is completely wrong in
14   this particular case.       I think a significant variance downward
15   from the sentencing guideline range is appropriate in this case.
16   Remember, you have a man who has never been convicted of a crime,
17   he doesn't have a history of any criminal activity, and I think
18   that to impose a sentence within the guideline range, or even
19   half the guideline range, or even a third of the guideline range
20   would be an injustice in this case based upon all of the facts
21   that you have before you.
22               THE COURT:     Thank you, Counsel.       Mr. Earley, does
23   Mr. Maldonado-Passage intend to address the Court?
24               MR. EARLEY:     Yes, Your Honor.
25               THE DEFENDANT:      Your Honor, I have been judged and




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page65
                                                                 65ofof83
                                                                        83
                                                                               65




 1   prosecuted since the day I was born, dealing with abuse and
 2   discrimination to the point that I was made to shake my dad's
 3   hand and promise never to come to his funeral because I'm gay.
 4   Instead of turning that into a world of hate and drugs and
 5   alcohol, I turned it into a world of helping sick people and
 6   homeless people.      And by the letters that were submitted to, you
 7   should be able to see that.
 8         I made it 56 years out in the world without ever seeing
 9   heroin, Suboxone or Fentanyl until I was made to sit in jail, and
10   I see it every day.
11         I have sat in jail and seen thousands of people come and go,
12   repeat this cycle over and over, violation after violation,
13   because doing drugs and exchanging medication have become their
14   way of life.     Then there's a handful of us that know that this is
15   not where a life needs to end.         I have learned everything I need
16   to learn in almost two years that I have been sitting in jail, to
17   admit that I have done some things and maybe not took the correct
18   path, to try and make it right.
19         Did I make videos without thinking of the backlash?
20   Absolutely, I did.       Did I make them in bad taste?         You bet.   Even
21   though I pushed the envelope and made an ass of myself sometimes,
22   the FBI agent that testified said I broke no laws by making the
23   videos.    Do I owe Ms. Baskin an apology?          Absolutely.     But this
24   is also a woman who bragged about paying someone to stalk at my
25   every move so she could harass every show I ever did and built an




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page66
                                                                 66ofof83
                                                                        83
                                                                                 66




 1   entire website called 911 Animal Abuse about me so the general
 2   public and the people that are out there mentally deranged would
 3   think that I abuse animals on a daily basis.
 4         Was her life ever in danger?         Absolutely not.      I was
 5   doing -- I was doing what -- during the murder-for-hire counts,
 6   what a police officer, license and sworn to protect and to serve
 7   told me to do in order to get the information that we needed to
 8   stop some of the crimes that were going on at the zoo.                  This very
 9   well-orchestrated play of the trial, the jury never got to see or
10   hear the police officer because the charges that were involving
11   him were dismissed the first day of my trial.             Just as Alan
12   Glover was allowed by the prosecution to commit and to get away
13   with perjury as they had the evidence laying on their table.                 I
14   did not give him that cell phone.
15         But the perjury went on to four other witnesses as well.
16   Putting my trust in a police officer who is paid to protect me
17   was my first mistake.       My main focus was to gather the evidence
18   that I needed to put a stop to Jeff Lowe and James Garretson
19   using the zoo as a cover for credit card fraud, ID theft, mail
20   fraud and human trafficking.         I saw the faces of over 75 young
21   girls that were being bought and sold like cattle for the sexual
22   and financial pleasure of Jeff Lowe.           And I was there the day
23   that he blackmailed his female partner into this.
24         I got a text message from James Garretson bragging that one
25   of his whores were murdered in Fort Worth Texas.              And would I do




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page67
                                                                 67ofof83
                                                                        83
                                                                             67




 1   this again?     I'm not sure, but I still have all the evidence and
 2   the proof that those girls are someone's kids and someone's
 3   daughters that are out there and I pray for them every day.
 4         As far as the animal charges, I was wrong for making false
 5   receipt for a lemur, but the more I gained his trust, the more
 6   information he gave me, like fake leases and credit card numbers
 7   and so on.     I never denied euthanizing five tigers that were
 8   crippled and old.      And, again, the jury was not given the vet's
 9   report of the body or the condition of the tigers because it
10   wasn't part of the agenda, which should have been, examining the
11   whole body and getting to the truth.
12         I have a license by a federal agency called the United
13   States Department of Agriculture Animal Plant Health and
14   Inspection Service as an exhibitor for the last 20 years, which
15   allowed me, under the United States Department of Interior's
16   watchful eye, to profit from exhibiting, breeding, selling exotic
17   animals of all kinds, including tigers.           And to this day I don't
18   believe the law is being read and understood the way Congress
19   wrote it in 1973 to mean.        All anyone sees is what they have
20   added without Congress's help.
21         The Endangered Species Act of 1973 amended clearly states
22   that federal legislation intended to provide a means whereby the
23   ecosystem upon each endangered and threatened species may be
24   conserved and provide programs for the conservation of those
25   species, thus preventing extinction of native plants and animals.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page68
                                                                 68ofof83
                                                                        83
                                                                                   68




 1   There has never been in the history of the United States a native
 2   tiger or lemur, or a habitat for which them to live in, nor will
 3   there ever will be.       They are protected from international trade
 4   by a CITES treaty, but again, this is now for the law to decide
 5   what Congress wrote, or only proceed by the animal rights agenda,
 6   as the word "take" was meant for animals in the wild or animals
 7   born and bred in a zoo.
 8           So now I'm pleading to you, sir, since you're over the civil
 9   cases and know all the players and what extent they will go
10   through to obtain the zoo that me and my parents built.                 From the
11   encounter of the FBI in December until nine months later, I had
12   no with anyone, no agents, no threats, no videos to anyone.                   I
13   worked with PETA to help me walk away from everything.                  The
14   threats of my home being bulldozed, my husband being beat up and
15   knowing of the real crimes being done out of that zoo, I had to
16   escape.
17           And it still wasn't enough.       I moved to Florida, of all
18   places, and got a job washing dishes in a restaurant on the
19   beach.    And I still couldn't get away because Jeff Lowe put a
20   hundred thousand dollar price on my head, which caused the
21   confidential informant and the agents to have blinders on them.
22   And they had to do whatever they had to do to try and collect
23   that.
24           Now I have lost my home.      It is has been destroyed.
25   Fifty-six years of my life was in it.           I lost my zoo.      I lost my




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page69
                                                                 69ofof83
                                                                        83
                                                                                69




 1   animals, my vehicles.       My mom has died and nobody even knows
 2   where my dad is anymore.
 3         They couldn't get me arrested fast enough, so they could get
 4   my parents put in separate nursing homes after 65 years of
 5   marriage so they could not communicate so the ones who were
 6   supposed to be protecting them could take their home, their land
 7   and their life savings for free and make them die alone.
 8         I'm telling you that you could make me rot in jail, but I'm
 9   asking you to look at what congress put in the statute, and that
10   is zero to ten because they obviously knew that there would be a
11   reason for the zero at some point.
12         I have been in jail pushing two years.           And I know that I
13   did wrong and I know that it will never be back here again.
14   Please allow me to go return home and to rescue my dad.                 My life
15   might suck right now, but I could not imagine the hell that he's
16   living being dumped in a nursing home with Alzheimer's and not
17   knowing who or where he is or that my mom is even dead.
18         But most of all, let me prove to you that a person can learn
19   just as much as a short time in jail as he can in a long time.                  I
20   promise you, you will not be disappointed.            If you do find it and
21   wants to punish me more than I already have, would you please
22   consider a house arrest, a halfway house, or even a camp so I can
23   work and provide for my own healthcare, pay my debts to Big Cat
24   Rescue and try to save my marriage.
25         As you know, I have two incurable diseases, which is




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page70
                                                                 70ofof83
                                                                        83
                                                                              70




 1   hemoglobin anemia and CVID, and my time here is limited anyway.
 2         I have assisted the State of Oklahoma Tax Commission in the
 3   information they need to collect over a million dollars workman
 4   comp fraud, the district attorney in Las Vegas, and offered to
 5   help the City of Norman fire investigator for an arson case.              I
 6   will continue to do what I need to do to help make the wrongs
 7   that I know of right.
 8         Evidence laid on the U.S. attorney's table in the form of
 9   discovery material, text messages from Matt Bryant to James
10   Garretson saying Mark was a crooked cop, text messages from Alan
11   to Cheryl saying he got the phone from the AG pizza restaurant
12   manager, not me, but was not allowed to -- but was allowed to
13   continue to perjure himself over and over again.              Like the
14   recorded phone call where he admitted he had never went to
15   Florida but told the jury he did.          Text messages to Alan from
16   Jeff Lowe telling him what to say that would make me look guilty,
17   bank records proving Eric was lying about his pay to avoid paying
18   taxes for Jeff Lowe and that he was not there when I put the
19   tigers down, bank records proving Lauren Lowe lied about buying
20   the zoo for 70 or $80,000 when they paid nothing, two years of
21   canceled checks and photos of checks and text messages giving me
22   permission to use Jeff's signature stamp anytime to conduct
23   business, the copyright lawsuit involving Big Cat Rescue.
24   Ms. Baskin lied about me putting her face on obscene bodies when
25   it had nothing to do with anything except her staffing killing




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page71
                                                                 71ofof83
                                                                        83
                                                                             71




 1   innocent rabbits, the text messages from James and Agent Bryant
 2   telling him he was to hurry and get me in jail, and he would do
 3   anything to make that happen so he could collect from Jeff.
 4         Alan Glover make a scene for the jury that I was an asshole
 5   and I was so hard to work for, but it was up to me to make sure
 6   that they didn't come to work drunk and hung over so any innocent
 7   family that come to our zoo would be killed on a daily basis.
 8   Alan arrived with Jeff Lowe in November of 2015, when Jeff conned
 9   his way into the zoo pretending he was a millionaire and an
10   investor, finding out he had absolutely nothing, that it was all
11   lies and it was too late.        His name was already on everything.
12         By that February, the only respect he could give to the
13   staff was allowing them to break the rules and that was to drink
14   and do drugs on the property and become his friend.              This is what
15   made Joe the asshole he became, because it was up to me to punish
16   or fire them for violating park policies.            Well over 50 times I
17   put my life in danger to protect the staff, but most of all the
18   innocent customer's lives because they left gates open and let
19   tigers out, leopards out and chimpanzees, lies because a staff
20   member was either high or drink and over the parting with Jeff, I
21   am going to the -- I wanted to show you some court videos today
22   but my lawyers said that really didn't need to because proving to
23   you that I am not a liar is probably the most important thing of
24   my life.    You could sentence me to 20 years if you wanted to, as
25   long as I know that I'm telling the truth.            And a letter was sent




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page72
                                                                 72ofof83
                                                                        83
                                                                              72




 1   to you just this last week from Lauren Lowe documenting that I'm
 2   HIV positive now?      I asked the medical staff at the jail Monday
 3   to run an HIV test so once again I can prove to you, the Court,
 4   and the world that Lauren Lowe is nothing but a liar and they
 5   will reach to any -- stoop to any level they need to to get what
 6   they want.
 7           The day Trey Key brought his tigers out for boarding, Eric
 8   lost part of his finger to a grizzly bear by biting it off
 9   because he was drunk and hung over and stuck his fingers in a
10   cage.    I go to town to get my car fixed and Travis shoots himself
11   and dies in the gift shop because he's high on meth that his mom
12   gave him white sitting in the gift shop waiting for illegal drugs
13   to come FedEx from Jeff Lowe from Vegas.
14           Over the years I asked for help from the FBI.            I even had
15   their phone number on speed dial.          I never got any help from
16   anyone, but it was my face, my name always on the spot smeared on
17   TV for running such a dangerous zoo.           I had to escape, that's why
18   I trusted Mark Thompson, the local police officer, but I had to
19   get the dangerous animals out of the zoo first.               I couldn't just
20   walk away and leave them there.          That's when me and PETA started
21   working together.      We moved over 50 tigers, six bears, three
22   baboons, two chimpanzees.        And unless someone does something
23   else, someone's going to die at that zoo.            I just hope it's not
24   someone's child.      Again, I have learned what I need to do in the
25   almost two years that I have been in jail to make sure that




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403    EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page73
                                                                 73ofof83
                                                                        83
                                                                                 73




 1   justice has been served.
 2         And the last thing that I would like to just say on record
 3   that I'm so confused about is the Endangered Species Act.
 4   Straight off of the government website, it states right here that
 5   private owners will be able to breed generic tigers without a
 6   permit for sale or commercial purposes within their state.                 It
 7   never defines what "commercial purposes" are.             I could sell them
 8   for beef jerky, according to this, if that's what I wanted to do.
 9   And they charge me for the word "take" that Ms. Baskin on her
10   very own website says euthanization is clearly a take.                  Doing so
11   for legitimate medical reasons would fall under the exemption one
12   above "generally accepted husbandry practices" by the Animal
13   Welfare Act, which is what I did and what I was licensed by.
14   It's just nobody bothered to dig up the rest of the tiger and
15   look at why I put them to sleep.          It was all about making me look
16   like some kind of murder for these murder-for-hire charges.
17         But in closing, I know I made mistakes and I know what I
18   have done wrong and I know it will never happen again, but I
19   would like to go save my dad.
20               THE COURT:     Thank you, sir.      Anything else?
21               THE DEFENDANT:      No, sir.
22               THE COURT:     Anything else, Mr. Earley?
23               MR. EARLEY:     No, Your Honor.
24               THE COURT:     May be seated.      Take a quick five-minute
25   recess.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page74
                                                                 74ofof83
                                                                        83
                                                                               74




 1         (Break taken.)
 2               THE COURT:     Is there any further argument from either
 3   party?
 4               MS. MAXFIELD-GREEN:       No, Your Honor.
 5               MR. EARLEY:     No, Your Honor.
 6               THE COURT:     In imposing the sentence in this case, I am
 7   mindful of my statutory duty to impose a sentence that is
 8   sufficient but not greater than necessary to fulfill the
 9   objectives of sentencing under the Sentencing Reform Act, and I
10   take into account the factors mandated by 18, United States Code,
11   Section 3553, including the purposes for sentencing set forth in
12   Section 3553(a)(2), which state the need for the sentence.                And
13   Mr. Earley went through these very carefully and it was a very
14   thorough job, but just to repeat, to reflect the seriousness of
15   the offense, to promote respect for the law and to provide just
16   punishment for the offense, to afford adequate deterrence to
17   criminal conduct, to protect the public from further crimes of
18   the defendant, and to provide the defendant with needed
19   educational or vocational training, medical care or other
20   correctional treatment in the most effective manner.              And I
21   further consider, as set forth in 3553(a), the nature and
22   circumstances of the offense and the defendant's history and
23   characteristics, the kinds of sentences that are available, the
24   need to avoid unwarranted sentencing disparities among defendants
25   with similar records who have been found guilty of similar




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page75
                                                                 75ofof83
                                                                        83
                                                                              75




 1   conduct, the advisory sentencing guideline calculation and the
 2   relevant guidelines policy statements and the need to provide
 3   restitution to any victims of the offense.
 4         In terms of those factors, I place significant weight on the
 5   seriousness of these offenses.         As to Counts 1 and 2, the
 6   defendant was convicted of counts involving efforts to have an
 7   individual who he considered a professional rival, a threat to
 8   his income, violently murdered in two separate schemes by two
 9   different men.      The pattern of conduct is particularly troubling.
10   It escalated exponentially from Mr. Maldonado-Passage initially
11   engaging in some verbal social media banter to increasingly
12   threatening and outragous videos, culminating in the defendant's
13   hiring of Alan Glover to carry out this threat, and then later
14   hiring an undercover agent to commit the murder, at least by all
15   accounts when it became unlikely Mr. Glover was going to be
16   successful.
17         An objective look at all of the evidence in this case leads
18   to the fair conclusion that the defendant was consumed, if not
19   obsessed, with silencing Carole Baskin.           There's been a great
20   deal of discussion about what the likelihood of Mr. Glover
21   actually accomplishing this and talking about what amounts to his
22   incompetence, unpredictability, which cuts both ways.               Who knows
23   what this man would have done.
24         With regard to the Lacey Act and the endangered species
25   counts of conviction, the offenses were no less serious in the




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page76
                                                                 76ofof83
                                                                        83
                                                                             76




 1   context of the statutes.        And I say that, which I understand
 2   compared to the murder-for-hire convictions which dealt with a
 3   human life, I don't mean to compare the lives of those animals,
 4   but in the context of those violations, those were extremely
 5   serious.    And while I would agree that those wildlife counts are
 6   consumed by the guideline calculation regarding Counts 1 and 2
 7   and would result in no increase in the calculation, I do disagree
 8   with the position that those violations should not be considered
 9   significant criminal conduct.         There is certainly an argument
10   that the wildlife counts are individually significant, but I
11   specifically find that they are significant in light of the
12   volume of the violations.        Five violations involving the unlawful
13   killing of endangered species, four violations related to the
14   unlawful sales of endangered species, and eight violations
15   regarding the associated veterinary certifications and
16   documentation for the transfer of these animals.
17         Those violations collectively demonstrate that defendant was
18   engaged in a systematic trafficking of protected animals, which
19   included the unlawful killing of a number of them.              And it is
20   immaterial to me that the defendant disagrees with the
21   interpretation of the statutes or what is included as a protected
22   animal under the ESA.
23         In imposing a sentence today, I do intend to craft a
24   sentence that provides for punishment and deterrence resulting
25   from the wildlife violations, although that will not result in an




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page77
                                                                 77ofof83
                                                                        83
                                                                             77




 1   upward variance, but will instead being taken into account within
 2   the advisory guideline range.
 3         I place significant weight on the need for the sentence to
 4   promote respect for the law.         There is minimal evidence in the
 5   record demonstrating any respect the defendant has for the law
 6   during the course of these criminal acts.            A significant example
 7   of that is, in spite of your prosecution for these very
 8   violations, evidence was introduced at trial of your attempt to
 9   broker the sale of a litter of lions for financial gain for your
10   husband from the county jail while you were awaiting trial.
11         I also place significant weight on the need for the sentence
12   to serve as a deterrent.        And as Mr. Earley correctly pointed
13   out, there's two components of that, specific deterrence and
14   general deterrence.       So not only a specific deterrent for your
15   criminal conduct, but also a general deterrent to others who may
16   be engaged in or considering similar criminal conduct.
17         I note in particular that there was testimony during your
18   trial in regard to the falsifying of documents associated with
19   the transfer of these animals, that those actions were common in
20   the exotic animal community and multiple references to the lack
21   of enforcement of the governing statute.            I fully intend for your
22   sentence to serve as a deterrent for any person, including you,
23   who would choose to ignore the law.
24         Finally, it is of paramount importance in this case to
25   provide just punishment for your offense and protect the public




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page78
                                                                 78ofof83
                                                                        83
                                                                             78




 1   from further conduct you may engage in.           While you may be
 2   effectively out of the exotic animal business, the issues which
 3   motivated you to solicit the murder of Carole Baskin remain.              The
 4   sentence I impose will certainly advance the goals of punishing
 5   you for all of these offenses and will hopefully protect the
 6   public from any future offenses.
 7         In arriving at that sentence, I have considered the nature
 8   and circumstances of your offense, Mr. Maldonado-Passage, as well
 9   as your history and characteristics.           The nature and
10   circumstances were thoroughly presented at trial and have been
11   outlined in the PSR in great detail.           Your history and
12   characteristics were also well presented in the presentence
13   investigation report and your sentencing memorandum, and I have
14   considered those as well.
15         It does weigh in your favor -- in making a sentence
16   determination, it does weigh in your favor that you have a lack
17   of any meaningful criminal record.          I have also taken into
18   consideration your charitable acts, including the providing of
19   meals and admission to your park for the underserved during a
20   number of holidays, and which include a number of instances of
21   your engagement with terminally ill children and adults who I am
22   sure, as you suggested, appreciated being around, spending some
23   time with the animals that you kept at your facility.
24         The kinds of sentences that are available to you are
25   limited.    The facts and circumstances of this case demonstrate




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page79
                                                                 79ofof83
                                                                        83
                                                                               79




 1   that any sentence other than a significant term of incarceration
 2   followed by a term of supervised release would not fulfill the
 3   purposes of sentencing as providing for in Section 3553.
 4         As to the consideration of the need for the Court to avoid
 5   unwarranted sentencing disparities, I know you have argued in
 6   your sentencing memorandum that the fact that you are the only
 7   defendant facing punishment for these offenses, suggesting that
 8   other individuals were criminally responsible, would result in an
 9   unwarranted disparity.       I do not give weight to that argument, as
10   the factor to be considered is in regards to defendants who have
11   been found guilty of similar conduct.           It is not charging
12   disparity; it is sentencing disparity.           Uncharged individuals are
13   not the subject of the consideration for this factor.               And
14   finally, I also take into consideration the advisory guideline
15   range and the relevant guidelines policy statement.
16         Mr. Maldonado-Passage, please stand.
17         It is the judgment of the Court that the defendant, Joseph
18   Maldonado-Passage, is hereby committed to the custody of the
19   Bureau of Prisons for a total term of 264 months.              This sentence
20   consists of 108 months as to Count 1, 108 months as to Count 2 to
21   run consecutively; twelve months as to each of Counts 3 through
22   11, the misdemeanor counts, to run concurrently with the other
23   counts; and 48 months as to each of Counts 12 and 15 through 21
24   to run consecutively to the other counts, although concurrently
25   with each other.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page80
                                                                 80ofof83
                                                                        83
                                                                                80




 1         Due to your inability to pay a fine, a fine is waived.                   It
 2   is recommended that you participate in the Federal Bureau of
 3   Prisons Inmate Financial Responsibility Program at a rate
 4   determined by the Bureau of Prisons staff in accordance with the
 5   program.
 6         Upon release from imprisonment, the defendant shall be
 7   placed on supervised release for a term of three years.                 This
 8   consists of three years on each of Counts 1, 2, 12 and 15 through
 9   21, and one year as to each of Counts 3 through 11, all such
10   terms to run concurrently.        Within 72 hours of release from
11   custody, the defendant shall report in person to the probation
12   office in the district in which the defendant is released.
13         The defendant shall comply with the standard conditions of
14   supervision adopted by this Court and shall not possess a firearm
15   or other destructive device and shall cooperate in the collection
16   of DNA as directed by law.
17         The Court is not imposing community service.
18         The defendant shall comply with the special conditions
19   listed in Part D of the presentence investigation report, which
20   will include the substance abuse evaluation and care and will
21   also include the exotic animal and protected animal provisions as
22   listed and previously discussed.
23         The defendant shall pay to the United States a special
24   assessment of $100 per felony count and $25 per misdemeanor
25   count, for a total of $1,225, which shall be due immediately.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
      Case5:18-cr-00227-SLP
     Case  5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page81
                                                                 81ofof83
                                                                        83
                                                                                    81




 1         Defendant is further advised that from such judgment,
 2   sentence and conviction, the defendant has the right of appeal to
 3   the United States Court of Appeals for the Tenth Circuit.                 Also,
 4   if the defendant cannot pay costs of the appeal, the defendant
 5   may apply for leave to appeal in forma pauperis, that is, without
 6   payment of costs for the transcript of the trial record and an
 7   attorney at government expense.          Notice of appeal must be filed
 8   with the clerk of this court within 14 calendar days or the
 9   defendant may request the clerk to now spread the same of record.
10         Mr. Maldonado-Passage, you have conducted yourself for years
11   doing as you pleased, whether in your actions and reactions to
12   your conflict with the victim in this case, or in regard to your
13   handling of these protected animals and the laws regarding their
14   ownership.     It is clear from the evidence in this case that you
15   are convinced that you always know better and expect your
16   explanations and directives to be taken at face value.                  You have
17   routinely attempted to explain away your conduct, including
18   today, blaming those around you, whether that is Carole Baskin,
19   law enforcement, business partners or your own employees.                 Sir,
20   in spite of what you may believe, you are not the only in-step
21   person in an out-of-step world.
22         Mr. Earley, is there a request as to place of incarceration?
23                MR. EARLEY:    Yes, Your Honor.      Actually, two.         The
24   Federal Medical Center at Fort Worth, and if eligible the federal
25   prison camp at Pensacola.




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
     Case
      Case5:18-cr-00227-SLP
           5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page82
                                                                 82ofof83
                                                                        83
                                                                             82




 1               THE COURT:     At Pensacola?
 2               MR. EARLEY:     Yes.
 3               THE COURT:     That will be the recommendation of the
 4   Court.
 5         I touched on this briefly earlier, but the Court would
 6   commend both counsel for the defendant and the government for
 7   their thorough presentations, not only today but at trial.              There
 8   were some difficult legal issues and both sides provided
 9   thoughtful analysis of those issues, have been thorough and
10   professional, and the Court appreciates that.
11         The Court would also note that, particularly given the
12   volume of facts and legal issues in this case, the United States
13   Probation Office, through Officer Kali Funderburk, did an
14   exceptional job in identifying for the Court each of the -- and
15   the parities all of those issues that are relevant to sentencing
16   in this case, as well as the relevant guideline and policy
17   considerations in determining those sentences.
18         Anything else from either party?
19               MS. MAXFIELD-GREEN:       No, Your Honor.
20               MR. EARLEY:     No, Your Honor.
21               THE COURT:     Court will be in recess.
22                                (Court adjourned.)
23
24
25




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
     Case
      Case5:18-cr-00227-SLP
           5:18-cr-00227-SLP Document
                              Document164-9
                                       144 Filed
                                            Filed03/23/20
                                                  08/13/21 Page
                                                            Page83
                                                                 83ofof83
                                                                        83
                                                                             83




 1                            REPORTER'S CERTIFICATION
 2                   I, Emily Eakle, Federal Official Realtime Court
 3   Reporter, in and for the United States District Court for the
 4   Western District of Oklahoma, do hereby certify that pursuant to
 5   Section 753, Title 28, United States Code that the foregoing is a
 6   true and correct transcript of the stenographically reported
 7   proceedings held in the above-entitled matter and that the
 8   transcript page format is in conformance with the regulations of
 9   the Judicial Conference of the United States.
10                               Dated this 2nd day of March 2020.
11
12
13
                                 /S/ Emily Eakle
14                               EMILY EAKLE, RMR, CRR
                                 Federal Official Court Reporter
15
16
17
18
19
20
21
22
23
24
25




                                Emily Eakle, RMR, CRR
                                United States Court Reporter
                             U.S. Courthouse, 200 N.W. 4th St.
                          Oklahoma City, OK 73102 * 405.609.5403   EXHIBIT 9
